Exhibit 10.2

SEE SECTION 21 REGARDING NOTICE TO THE COMPANY

OF SUBPOENA OR OTHER LEGAL PROCESS SEEKING

DISCLOSURE OF CONFIDENTIAL INFORMATION

EXECUTION VERSION

GETTY REALTY CORP.

$100,000,000 6.0% Series A Guaranteed Senior Notes due February 25, 2021

$75,000,000 5.35% Series B Guaranteed Senior Notes due June 2, 2023

$50,000,000 4.75% Series C Guaranteed Senior Notes due February 25, 2025

 

 

SECOND AMENDED AND RESTATED NOTE PURCHASE AND GUARANTEE AGREEMENT

 

 

Dated as of February 21, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

SECTION 1.         BACKGROUND; AUTHORIZATION OF ISSUE OF SERIES C NOTES

     1     Section 1.1      Background      1     Section 1.2      Amendment and
Restatement of Existing Agreement      1     Section 1.3      Confirmation of
Existing Notes      2     Section 1.4      Authorization of Issue of Series C
Notes      2     Section 1.5      Subsidiary Guaranty      2     Section 1.6
     Agreement Unsecured      2  

SECTION 2.         SALE AND PURCHASE OF SERIES C NOTES

     2  

SECTION 3.         CLOSING OF SERIES C NOTES

     3  

SECTION 4.         CONDITIONS TO EFFECTIVENESS AND CLOSING

     3     Section 4.1      Representations and Warranties      3    
Section 4.2      Performance; No Default      3     Section 4.3      Compliance
Certificates      4     Section 4.4      Opinions of Counsel      4    
Section 4.5      Purchase Permitted By Applicable Law, Etc      4    
Section 4.6      Sale of Notes      4     Section 4.7      Payment of Special
Counsel Fees      4     Section 4.8      Private Placement Numbers      5    
Section 4.9      Changes in Corporate Structure      5     Section 4.10     
Funding Instructions      5     Section 4.11      Initial Subsidiary Guarantors
     5     Section 4.12      Payment of Fees      5     Section 4.13      Good
Standing Certificates      5     Section 4.14      No Material Adverse Effect;
No Litigation      5     Section 4.15      [Reserved]      5     Section 4.16
     Solvency      6     Section 4.17      [Reserved]      6     Section 4.18
     [Reserved]      6     Section 4.19      Consents and Approvals      6    
Section 4.20      Minimum Lease Term Requirement. The Minimum Lease Term
Requirement shall be satisfied          6  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 4.21      [Reserved]      6     Section 4.22
     Proceedings and Documents      6  

SECTION 5.         REPRESENTATIONS AND WARRANTIES

     6     Section 5.1      Organization; Power and Authority      6    
Section 5.2      Authorization, Etc      6     Section 5.3      Disclosure     
7     Section 5.4      Organization and Ownership of Shares of Subsidiaries;
Affiliates      7     Section 5.5      Financial Statements; Material
Liabilities      8     Section 5.6      Compliance with Laws, Other Instruments,
Etc      8     Section 5.7      Governmental Authorizations, Etc      8    
Section 5.8      Litigation; Observance of Agreements, Statutes and Orders     
8     Section 5.9      Taxes      9     Section 5.10      Title to Property;
Leases      9     Section 5.11      Licenses, Permits, Etc      9    
Section 5.12      Compliance with ERISA      10     Section 5.13      Private
Offering by the Company      10     Section 5.14      Use of Proceeds; Margin
Regulations      10     Section 5.15      Existing Indebtedness; Future Liens   
  11     Section 5.16      Foreign Assets Control Regulations, Etc      11    
Section 5.17      Status under Certain Statutes      12     Section 5.18     
Environmental Matters      12     Section 5.19      Economic Benefit      13    
Section 5.20      Solvency      13     Section 5.21      Intentionally Omitted
     13     Section 5.22      Insurance      13     Section 5.23      Condition
of Properties      14     Section 5.24      REIT Status; Stock Exchange Listing
     14     Section 5.25      Unencumbered Eligible Properties      14  

SECTION 6.         REPRESENTATIONS OF THE SERIES C PURCHASERS

     14     Section 6.1      Purchase for Investment          14  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 6.2      Source of Funds      15  

SECTION 7.         INFORMATION AS TO COMPANY

     16     Section 7.1      Financial and Business Information      16    
Section 7.2      Officer’s Certificate      20     Section 7.3      Visitation
     20     Section 7.4      Electronic Delivery      21  

SECTION 8.         PAYMENT AND PREPAYMENT OF THE NOTES

     21     Section 8.1      Maturity      21     Section 8.2      Optional
Prepayments with Make-Whole Amount      21     Section 8.3      Offer to Prepay
upon Term Facility Prepayment      22     Section 8.4      Allocation of Partial
Prepayments      23     Section 8.5      Maturity; Surrender, Etc      23    
Section 8.6      Purchase of Notes      23     Section 8.7      Change in
Control Prepayment      23     Section 8.8      Make-Whole Amount      26    
Section 8.9      Payments Due on Non-Business Days      27  

SECTION 9.         AFFIRMATIVE COVENANTS

     27     Section 9.1      Existence; Conduct of Business; REIT Status      27
    Section 9.2      Payment of Obligations      28     Section 9.3     
Maintenance of Properties; Insurance      28     Section 9.4      Books and
Records      29     Section 9.5      Compliance with Laws      29    
Section 9.6      Environmental Laws      29     Section 9.7      Use of Proceeds
     29     Section 9.8      Minimum Property Condition      30     Section 9.9
     Unencumbered Eligible Property Notice      30     Section 9.10      Most
Favored Nation      30     Section 9.11      Intentionally Omitted      30    
Section 9.12      Intentionally Omitted      30     Section 9.13      Subsidiary
Guarantors      30     Section 9.14      Pari Passu Ranking      31  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page     Section 9.15      Post-Closing Deliveries      31  

SECTION 10.       NEGATIVE COVENANTS

     31     Section 10.1      Financial Covenants      31     Section 10.2     
Indebtedness      32     Section 10.3      Liens      32     Section 10.4     
Fundamental Changes      32     Section 10.5      Dispositions      33    
Section 10.6      Limitation on Restricted Payments      34     Section 10.7
     Limitation on Investments      34     Section 10.8      Limitation on
Transactions with Affiliates      34     Section 10.9      Limitation on Changes
in Fiscal Year      34     Section 10.10      Limitation on Lines of Business;
Creation of Subsidiaries      34     Section 10.11      Burdensome Agreements   
  35     Section 10.12      Intentionally Omitted      35     Section 10.13     
Accounting Changes      35     Section 10.14      Amendments of Organization
Documents and Certain Debt Documents      35     Section 10.15      Anti-Money
Laundering Laws; Sanctions      36     Section 10.16      Anti-Corruption Laws
     37     Section 10.17      Compliance with Environmental Laws      37  

SECTION 11.       EVENTS OF DEFAULT

     37  

SECTION 12.       REMEDIES ON DEFAULT, ETC

     41     Section 12.1      Acceleration      41     Section 12.2      Other
Remedies      41     Section 12.3      Rescission      42     Section 12.4     
No Waivers or Election of Remedies, Expenses, Etc      42  

SECTION 13.       REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     42     Section 13.1      Registration of Notes      42     Section 13.2
     Transfer and Exchange of Notes      43     Section 13.3      Replacement of
Notes      43  

SECTION 14.       PAYMENTS ON NOTES

     44  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     Section 14.1      Place of Payment     44    
Section 14.2      Home Office Payment     44  

SECTION 15.       GUARANTEE

    44     Section 15.1      Unconditional Guarantee     44     Section 15.2
     Obligations Absolute     45     Section 15.3      Waiver     46    
Section 15.4      Obligations Unimpaired     46     Section 15.5     
Subrogation and Subordination     46     Section 15.6      Information Regarding
the Company     47     Section 15.7      Reinstatement of Guarantee     47    
Section 15.8      Subrogation and Contribution Rights     48     Section 15.9
     Term of Guarantee     48     Section 15.10      Release of Subsidiary
Guarantors     48     Section 15.11      Savings Clause     48     Section 15.12
     Contribution     49  

SECTION 16.       EXPENSES, ETC

    50     Section 16.1      Transaction Expenses     50     Section 16.2     
Survival     50  

SECTION 17.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

                               ENTIRE AGREEMENT

    51  

SECTION 18.       AMENDMENT AND WAIVER

    51     Section 18.1      Requirements     51     Section 18.2     
Solicitation of Holders of Notes     51     Section 18.3      Binding Effect,
etc     52     Section 18.4      Notes Held by Company, etc     52  

SECTION 19.       NOTICES

    53  

SECTION 20.       REPRODUCTION OF DOCUMENTS

    54  

SECTION 21.       CONFIDENTIAL INFORMATION

    54  

SECTION 22.       SUBSTITUTION OF PURCHASER

    55  

SECTION 23.       INDEMNITY; DAMAGE WAIVER

    56  

SECTION 24.       MISCELLANEOUS

    56  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     Section 24.1      Successors and Assigns     56    
Section 24.2      Accounting Terms     57     Section 24.3      Severability    
57     Section 24.4      Construction, etc     58     Section 24.5     
Counterparts     58     Section 24.6      Governing Law     58     Section 24.7
     Jurisdiction and Process; Waiver of Jury Trial     58  

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page

SCHEDULE A

  —      INFORMATION RELATING TO PURCHASERS  

SCHEDULE B

  —      DEFINED TERMS  

SCHEDULE C

  —      ELIGIBLE GROUND LEASES (LEGACY)  

SCHEDULE 1-A

  —      FORM OF 6.0% SERIES A GUARANTEED SENIOR NOTE DUE FEBRUARY 25, 2021

SCHEDULE 1-B

  —      FORM OF 5.35% SERIES B GUARANTEED SENIOR NOTE DUE JUNE 2, 2023

SCHEDULE 1-C

  —      FORM OF 4.75% SERIES C GUARANTEED SENIOR NOTE DUE FEBRUARY 25, 2025

SCHEDULE 5.4

  —      SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

SCHEDULE 5.5

  —      FINANCIAL STATEMENTS  

SCHEDULE 5.15

  —      EXISTING INDEBTEDNESS  

SCHEDULE 5.23

  —      CONDITION OF PROPERTIES  

EXHIBIT A

  —      FORM OF JOINDER  

 

-vii-



--------------------------------------------------------------------------------

GETTY REALTY CORP.

Two Jericho Plaza, Suite 110,

Jericho, New York 11753

6.0% Series A Guaranteed Senior Notes due February 25, 2021

5.35% Series B Guaranteed Senior Notes due June 2, 2023

4.75% Series C Guaranteed Senior Notes due February 25, 2025

February 21, 2017

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

GETTY REALTY CORP., a Maryland corporation (together with any successor thereto
that becomes a party hereto pursuant to Section 10.2, the “Company”), and each
of its Subsidiaries party hereto as a “Subsidiary Guarantor” (collectively, the
“Initial Subsidiary Guarantors”) agree with each of the Purchasers as follows:

SECTION 1.  BACKGROUND; AUTHORIZATION OF ISSUE OF SERIES C NOTES.

Section 1.1      Background.    The Company is currently party to that certain
Amended and Restated Note Purchase and Guarantee Agreement, dated as of June 2,
2015, among the Company, the Initial Subsidiary Guarantors party thereto and the
holders of Notes issued thereunder (the “Existing Agreement”), which Existing
Agreement governs the terms of the Company’s (a) 6.0% Series A Guaranteed Senior
Notes due February 25, 2021, in the original aggregate principal amount of
US$100,000,000 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Series A Notes”) and (b)
5.35% Series B Guaranteed Senior Notes due June 2, 2023, in the original
aggregate principal amount of US$75,000,000 (as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Series B Notes”, and together with the Existing Series A Notes, the “Existing
Notes”). Certain capitalized and other terms used in this Agreement are defined
in Schedule B hereto. References to a “Schedule” or an “Exhibit” are references
to a Schedule or Exhibit attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.

Section 1.2      Amendment and Restatement of Existing Agreement.

(a)       Effective upon the Closing Date and subject to the satisfaction of the
conditions precedent in paragraph 4, the parties hereto hereby agree that this
Agreement shall, and hereby does, amend, restate and replace in its entirety the
Existing Agreement which, as so amended and restated by this Agreement,
continues in full force and effect without rescission or novation thereof. The
parties hereto hereby acknowledge and agree



--------------------------------------------------------------------------------

that the amendments to the Existing Agreement set forth herein could have been
effected through an agreement or instrument amending such agreement, and for
convenience, the parties hereto have agreed to restate the terms and provisions
of the Existing Agreement, as amended hereby, pursuant to this Agreement.
Effective upon the Closing Date, the Existing Agreement will no longer have any
notes outstanding (all of the Existing Notes, as amended and restated hereby,
being outstanding under this Agreement effective on such date).

(b)        Notwithstanding the foregoing, the representations and warranties of
the Company set forth in paragraph 5 of the Existing Agreement and the Original
Agreement (as defined in the Existing Agreement) shall be deemed to survive the
amendment and restatement of the Existing Agreement, and the representations and
warranties of the Company set forth in paragraph 5 of this Agreement shall be
deemed to be additional representations and warranties of the Company made as of
the date of this Agreement. Further, the representations and warranties of the
purchasers of the Existing Series B Notes set forth in paragraph 6 of the
Existing Agreement shall be deemed to survive the amendment and restatement of
the Existing Agreement and the representations and warranties of the purchasers
of the Existing Series A Notes set forth in paragraph 6 of the Original
Agreement (as defined in the Existing Agreement) shall be deemed to survive the
amendment and restatement of the Existing Agreement.

Section 1.3      Confirmation of Existing Notes.    The Company hereby
acknowledges, agrees and confirms that each of Existing Notes is and shall
remain outstanding under, and subject to, the terms of this Agreement and the
other Financing Documents, and shall constitute “Notes” for all purposes hereof
and of the Financing Documents.

Section 1.4      Authorization of Issue of Series C Notes.    The Company will
authorize the issue and sale of US$50,000,000 aggregate principal amount of its
4.75% Series C Guaranteed Senior Notes due February 25, 2025 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series C
Notes”, such term to include any such notes issued in substitution, replacement
or exchange therefor pursuant to Section 13, and together with the Series B
Notes and the Series A Notes, collectively, the “Notes”). The Series C Notes
shall be substantially in the form set out in Schedule 1-C.

Section 1.5      Subsidiary Guaranty.    The payment and performance by the
Company of its obligations under this Agreement, the Notes and the other
Financing Documents are guaranteed by the Subsidiary Guarantors on the terms and
conditions set forth in Section 15 hereof.

Section 1.6      Agreement Unsecured.      The Notes and this Agreement shall be
unsecured.

SECTION 2.  SALE AND PURCHASE OF SERIES C NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser identified as a Purchaser of Series C Notes on
Schedule A hereto (each, a “Series C Purchaser”) and each Series C Purchaser
will purchase from the Company, at the Closing

 

2



--------------------------------------------------------------------------------

provided for in Section 3, Series C Notes in the principal amount specified
opposite such Series C Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3.  CLOSING OF SERIES C NOTES.

The sale and purchase of the Series C Notes to be purchased by each Series C
Purchaser shall occur at the offices of Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, New York 10178, at 10:00 a.m., Eastern time, at a closing (the
“Closing”) on February 21, 2017 or on such other Business Day thereafter as may
be agreed upon by the Company and the Series C Purchasers. At the Closing the
Company will deliver to each Series C Purchaser the Series C Notes to be
purchased by such Series C Purchaser in the form of a single Series C Note (or
such greater number of Series C Notes in denominations of at least $100,000 as
such Purchaser may request) dated the Closing Date and registered in such Series
C Purchaser’s name (or in the name of its nominee), against delivery by such
Series C Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account referred to in the
written funding instructions described in Section 4.10 below. If at the Closing
the Company shall fail to tender such Series C Notes to any Series C Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Series C Purchaser’s
satisfaction, such Series C Purchaser shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Series C Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Series C Purchaser’s satisfaction or
such failure by the Company to tender such Series C Notes.

SECTION 4.  CONDITIONS TO EFFECTIVENESS AND CLOSING.

The obligations of each Purchaser to enter into this Agreement and (other than
with respect to the Series C Purchasers) to amend and restate the Existing
Agreement, and the obligations of each Series C Purchaser to purchase and pay
for the Series C Notes to be sold to such Series C Purchaser at the Closing, are
subject to the satisfaction, on or before the date of the Closing, of the
following conditions, pursuant to documentation in form and substance
satisfactory to the Purchasers (such date, the “Closing Date”):

Section 4.1      Representations and Warranties.    The representations and
warranties of the Company in the Existing Agreement shall have been correct when
made and the representations and warranties of the Obligors in this Agreement
and the other Financing Documents shall be correct when made and on the Closing
Date.

Section 4.2      Performance; No Default.     The Obligors shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by them prior to or at the Closing.
Before and after giving effect to the issue and sale of the Series C Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), (i) no
Default or Event of Default (each term as defined in the

 

3



--------------------------------------------------------------------------------

Existing Agreement) shall have occurred and be continuing and (ii) no Default or
Event of Default shall have occurred and be continuing.

Section 4.3      Compliance Certificates.

(a)        Officer’s Certificate.     The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated as of the Closing Date, certifying
that the conditions specified in Sections 4.1, 4.2, 4.9 and 4.19 have been
fulfilled, and that the terms of the CPD Note are consistent with the definition
thereof.

(b)        Secretary’s Certificate.     Each Obligor shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated as
of the Closing Date, certifying as to (i) the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of this Agreement, the Notes and the other Financing Documents to which
it is a party, (ii) the incumbency of the Persons executing and delivering the
Financing Documents on behalf of such Obligor, and (iii) such Obligor’s
organizational documents as then in effect.

Section 4.4      Opinions of Counsel.    Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated as of the
Closing Date (a) from DLA Piper LLP (US), counsel for the Obligors, covering
such matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Obligors hereby instruct their
counsel to deliver such opinion to the Purchasers) and (b) from Morgan, Lewis &
Bockius LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.

Section 4.5      Purchase Permitted By Applicable Law, Etc.  On the Closing Date
such Series C Purchaser’s purchase of Series C Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Series C Purchaser to any tax, penalty or liability
under or pursuant to any applicable law or regulation, which law or regulation
was not in effect on the date hereof. If requested by such Series C Purchaser,
such Series C Purchaser shall have received an Officer’s Certificate certifying
as to such matters of fact as such Series C Purchaser may reasonably specify to
enable such Series C Purchaser to determine whether such purchase is so
permitted to the extent such matters of fact are not already included in the
representations and warranties made by the Company in Section 5.

Section 4.6      Sale of Notes.    Contemporaneously with the Closing, the
Company shall sell to each Series C Purchaser and each Series C Purchaser shall
purchase the Series C Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7      Payment of Special Counsel Fees.    Without limiting
Section 16.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the

 

4



--------------------------------------------------------------------------------

Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.

Section 4.8      Private Placement Numbers.    Private Placement Numbers issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Series C Notes.

Section 4.9      Changes in Corporate Structure.    No Obligor shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

Section 4.10    Funding Instructions.    At least three Business Days prior to
the Closing Date, each Series C Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Series C
Notes is to be deposited.

Section 4.11    Initial Subsidiary Guarantors.    Each Initial Subsidiary
Guarantor shall have duly executed and delivered to each Purchaser an executed
counterpart of this Agreement.

Section 4.12    Payment of Fees.    The Company shall have paid (i) the Issuance
Fee for the account of the Series C Purchasers on or before the Closing Date,
which fee shall be fully earned and nonrefundable in immediately available funds
via wire transfer to an account or accounts specified by the Series C Purchasers
to the Company and (ii) without limiting the Company’s obligations under
Section 16.1, all other costs and expenses required hereunder or under any other
Financing Document to be paid on or before the Closing Date.

Section 4.13    Good Standing Certificates.    The Company shall have provided
such documents and certifications from the appropriate Governmental Authorities
to evidence that each Obligor is duly organized or formed, and that each Obligor
is validly existing, in good standing and qualified to engage in business in
(A) its jurisdiction of organization and (B) each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

Section 4.14    No Material Adverse Effect; No Litigation.    There has been no
event or circumstance since September 30, 2016 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, and no action, suit, investigation or proceeding is pending or,
to the knowledge of any Obligor, threatened in writing in any court or before
any arbitrator or Governmental Authority that (1) relates to this Agreement or
any other Financing Document, or any of the transactions contemplated hereby or
thereby, or (2) could reasonably be expected to have a Material Adverse Effect.

Section 4.15    [Reserved]

 

5



--------------------------------------------------------------------------------

Section 4.16    Solvency.   The Company shall have delivered a certificate,
signed by a Responsible Officer thereof, certifying that, after giving effect to
the transactions to occur on the Closing Date (including, without limitation,
the issuance of the Series C Notes and any credit extensions occurring under the
Bank Loan Documents), the Company and its Subsidiaries, taken as a whole, are
Solvent.

Section 4.17    [Reserved]

Section 4.18    [Reserved]

Section 4.19    Consents and Approvals.    All governmental and third party
consents, licenses and approvals necessary in connection with entering into this
Agreement and the issuance of the Notes have been obtained and remain in full
force and effect.

Section 4.20    Minimum Lease Term Requirement.    The Minimum Lease Term
Requirement shall be satisfied.

Section 4.21    [Reserved]

Section 4.22    Proceedings and Documents.    All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received such counterpart originals
or certified or other copies of such documents, certificates, financial
information or consents as such Purchaser or such special counsel may reasonably
request.

SECTION 5.  REPRESENTATIONS AND WARRANTIES.

Each Obligor jointly and severally represents and warrants to each Purchaser
that:

Section 5.1      Organization; Power and Authority.  The Company is a
corporation or entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified and
licensed as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate or company power and authority,
and requisite government licenses, authorizations, consents and approvals, to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver the Financing Documents to which it is a party and to perform the
provisions thereof.

Section 5.2      Authorization, Etc.     The Financing Documents have been duly
authorized by all necessary corporate action on the part of each Obligor party
thereto, and when executed and delivered hereunder, will have been duly executed
and delivered by each Obligor party thereto. This Agreement and the other
Financing Documents when executed and delivered constitute a legal, valid and
binding obligation of each Obligor party thereto enforceable against each such
Obligor in accordance with its terms, except as such enforceability may be
limited by

 

6



--------------------------------------------------------------------------------

(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3      Disclosure.  This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Obligors in connection with the negotiation of
this Agreement or in connection with the transactions contemplated hereby (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. Since September 30,
2016, there has been no change in the financial condition, operations, business,
properties or prospects of the Company and its Subsidiaries, taken as a whole,
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Obligors that could reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the Disclosure Documents.

Section 5.4      Organization and Ownership of Shares of Subsidiaries;
Affiliates.

(a)        Schedule 5.4 contains (except as noted therein) complete and correct
lists of the Company’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary and whether it is an Initial Subsidiary
Guarantor.

(b)        All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited under the Financing Documents.

(c)        Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver the Financing Documents to which it is a party
and to perform the provisions thereof.

(d)        No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations

 

7



--------------------------------------------------------------------------------

imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5      Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6      Compliance with Laws, Other Instruments, Etc.     The
execution, delivery and performance of each of the Financing Documents by each
Obligor party thereto will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of any Obligor or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
such Obligor or any Subsidiary is bound or by which such Obligor or any
Subsidiary or any of its properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Obligor or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Obligor or any Subsidiary.

Section 5.7      Governmental Authorizations, Etc.      No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by any of the Obligors of any of the Financing
Documents.

Section 5.8      Litigation; Observance of Agreements, Statutes and Orders.

(a)        There are no actions, suits, investigations or proceedings pending
or, to the best knowledge of the Obligors, threatened against or affecting any
Obligor or any Subsidiary or any property of any Obligor or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that (i) purport to affect or pertain to this Agreement or any other
Financing Document, or any of the transactions contemplated hereby, or
(ii) could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)        Neither the Obligors nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority

 

8



--------------------------------------------------------------------------------

or (iii) in violation of any applicable law, ordinance, rule or regulation of
any Governmental Authority (including, without limitation, Environmental Laws,
the USA PATRIOT Act or any of the other laws and regulations that are referred
to in Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c)        No Default has occurred or is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Financing Document.

Section 5.9      Taxes.  Each Obligor and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for (i) any taxes and assessments the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which an Obligor or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP, or (ii) to the extent that the failure to so file or pay could not
reasonably be expected to result in a Material Adverse Effect. There is no
proposed tax assessment against any Obligor or any Subsidiary that would
reasonably be expected to have a Material Adverse Effect. No Obligor is party to
any tax sharing agreement.

Section 5.10    Title to Property; Leases.  Each Obligor and their respective
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material to its business, except where the
failure to have such good title or valid leasehold interest could not reasonably
be expected to have a Material Adverse Effect. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11    Licenses, Permits, Etc.

(a)        The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material to its business, except where the impairment of
such ownership or possession is not reasonably expected to have a Material
Adverse Effect, without known conflict with the rights of others.

(b)        To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(c)        To the best actual knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.

Section 5.12    Compliance with ERISA.

(a)        No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.

(b)        The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Obligors to each Purchaser in the first sentence of this Section 5.12(b)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13    Private Offering by the Company.   Neither the Company nor
anyone acting on its behalf has offered the Series C Notes or any similar
Securities for sale to, or solicited any offer to buy the Series C Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers, each of which has been
offered the Series C Notes at a private sale for investment. Neither the Company
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Series C Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14    Use of Proceeds; Margin Regulations.   The Company will apply
the proceeds of the sale of the Series C Notes as provided in Section 9.7. No
part of the proceeds from the sale of the Series C Notes will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the

 

10



--------------------------------------------------------------------------------

consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15    Existing Indebtedness; Future Liens.

(a)        Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all Indebtedness of the Company and its Subsidiaries for
borrowed money as of the Closing Date (and after giving effect to the incurrence
and repayment of Indebtedness occurring on the Closing Date) the outstanding
principal amount of which exceeds $10,000,000 (including descriptions of the
obligors and obligees, principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. The aggregate
amount of all outstanding Indebtedness of the Company and its Subsidiaries not
set forth in Schedule 5.15 does not exceed $10,000,000. Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b)        Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c)        Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

Section 5.16    Foreign Assets Control Regulations, Etc.

(a)        No Obligor nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or, the European Union.

(b)        No Obligor nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic

 

11



--------------------------------------------------------------------------------

Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s actual knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c)        No part of the proceeds from the sale of the Notes hereunder:

  (i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

  (ii)         will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

  (iii)        will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)        The Obligors have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

Section 5.17    Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended.

Section 5.18    Environmental Matters.

(a)        Neither the Obligors nor any Subsidiary has knowledge of any claim or
has received any notice of any claim and no proceeding has been instituted
asserting any claim against any Obligor or any of its Subsidiaries or any of
their respective real properties or other assets now or formerly owned, leased
or operated by any of them, alleging any damage to the environment or violation
of any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)        Neither the Obligors nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or

 

12



--------------------------------------------------------------------------------

their use, except, in each case, such as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(c)        Neither the Obligors nor any Subsidiary has stored any Hazardous
Substances on real properties now or formerly owned, leased or operated by any
of them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d)        Neither the Obligors nor any Subsidiary has disposed of any Hazardous
Substances in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e)        All buildings on all real properties now owned, leased or operated by
the Obligors or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(f)        The Company and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.19    Economic Benefit.   The Company and the Subsidiary Guarantors
are considered a single consolidated business group of companies for purposes of
GAAP and are dependent upon each other for and in connection their respective
business activities and financial resources. The execution and delivery by the
Purchasers of this Agreement and the provision of the financial accommodations
thereunder provide direct and indirect commercial and economic benefits to each
Subsidiary Guarantor and the incurrence by the Company of the Indebtedness under
this Agreement and the Notes is in the best interests of each Subsidiary
Guarantor.

Section 5.20    Solvency.   Each of the Company and its Subsidiaries, taken as a
whole on a consolidated basis, is Solvent, both immediately before and
immediately after giving effect to the transactions contemplated by the
Financing Documents.

Section 5.21    Intentionally Omitted.

Section 5.22    Insurance.  Except to the extent that the Company and its
Subsidiaries are relying on the Tenants as to primary coverage in accordance
with the terms of the Leases, the Company and each Subsidiary maintains with
insurance companies rated at least A- by A.M. Best & Co., with premiums at all
times currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, and all insurance required by law,
all in form and amounts required by law and customary to the respective natures
of their businesses and

 

13



--------------------------------------------------------------------------------

properties, except in cases where failure to maintain such insurance will not
have or potentially have a Material Adverse Effect.

Section 5.23    Condition of Properties.    Each of the following
representations and warranties is true and correct except to the extent
disclosed on Schedule 5.23 or that the facts and circumstances giving rise to
any such failure to be so true and correct, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)        All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b)        No material portion of any of the Properties, nor any improvements
located on said Properties that are material to the operation, use or value
thereof, have been damaged in any respect as a result of any fire, explosion,
accident, flood or other casualty.

(c)        No condemnation or eminent domain proceeding has been commenced or to
the knowledge of the Company is about to be commenced against any portion of any
of the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.

(d)        No notices of violation of any federal, state or local law or
ordinance or order or requirement have been issued with respect to any
Properties.

Section 5.24     REIT Status; Stock Exchange Listing.   The Company is a real
estate investment trust under Sections 856 through 860 of the Code. At least one
class of common Equity Interests of the Company is listed on the New York Stock
Exchange or the NASDAQ Stock Market.

Section 5.25     Unencumbered Eligible Properties.   Each property included in
any calculation of Unencumbered Asset Value or Unencumbered NOI satisfied, at
the time of such calculation, all of the requirements contained in the
definition of “Unencumbered Property Criteria”.

SECTION 6.  REPRESENTATIONS OF THE SERIES C PURCHASERS.

Section 6.1       Purchase for Investment. Each Series C Purchaser severally
represents that it is purchasing the Series C Notes for its own account or for
one or more separate accounts maintained by such Series C Purchaser or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Series C Purchaser’s
or their property shall at all times be within such Series C Purchaser’s or
their control. Each Series C Purchaser understands that the Series C Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the

 

14



--------------------------------------------------------------------------------

Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.

Section 6.2       Source of Funds.    Each Series C Purchaser severally
represents that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such Series
C Purchaser to pay the purchase price of the Series C Notes to be purchased by
such Series C Purchaser hereunder:

(a)        the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Series C Purchaser’s
state of domicile; or

(b)        the Source is a separate account that is maintained solely in
connection with such Series C Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

(c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Series C Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

(d)        the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the

 

15



--------------------------------------------------------------------------------

QPAM maintains an ownership interest in the Company that would cause the QPAM
and the Company to be “related” within the meaning of Part VI(h) of the QPAM
Exemption and (i) the identity of such QPAM and (ii) the names of any employee
benefit plans whose assets in the investment fund, when combined with the assets
of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization, represent 10%
or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d);or

(e)        the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)        the Source is a governmental plan; or

(g)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.  INFORMATION AS TO COMPANY.

Section 7.1      Financial and Business Information.  The Company shall deliver
to each holder of a Note that is an Institutional Investor:

(a)        Quarterly Statements — within 45 days (or such shorter period as is
the earlier of (x) 10 days greater than the period applicable to the filing of
the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Bank Credit Agreement or the date on which such corresponding
financial statements are delivered under the Bank Credit Agreement if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

16



--------------------------------------------------------------------------------

(i)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

(ii)       consolidated statements of operations, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the internet (at the date of this
Agreement located at: http://www.gettyrealty.com) and shall have given each
holder of a Note prior notice of such availability on EDGAR and on its home page
in connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

(b)          Annual Statements — within 90 days (or such shorter period as is
the earlier of (x) 10 days greater than the period applicable to the filing of
the Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Bank Credit Agreement or the date on which such corresponding
financial statements are delivered under the Bank Credit Agreement if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Company, duplicate copies of

(i)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(ii)       consolidated statements of operations, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such

 

17



--------------------------------------------------------------------------------

accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;

(c)        SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material and
(iii) to the extent requested by any holder, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or similar governing body) (or the audit committee of the board of
directors or similar governing body) of any Obligor by independent accountants
in connection with the accounts or books of the Company or any Subsidiary, or
any audit of any of them;

(d)        Projected Financial Statements — no later than March 1 of each
calendar year (or, if earlier, 15 days after the same is approved by the board
of directors of the Company), projected consolidated financial statements,
including balance sheets, income statements and cash flows of the Company and
its Subsidiaries for such calendar year on a quarterly basis (including the
fiscal year in which the Maturity Date occurs);

(e)        Intentionally Omitted;

(f)        Notice of Default or Event of Default — promptly, and in any event
within five Business Days of a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

(g)        ERISA Matters — promptly, and in any event within five Business Days
of a Responsible Officer becoming aware of the same, written notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

18



--------------------------------------------------------------------------------

(h)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(i)           Resignation or Replacement of Auditors — within ten Business Days
following the date on which the Company’s auditors resign or the Company elects
to change auditors, as the case may be, notification thereof;

(j)           Notice of Material Adverse Events — promptly, and in any event
within five days of a Responsible Officer becoming aware of the following:

(i)         of any material change in accounting policies or financial reporting
practices by any Obligor or any Subsidiary thereof;

(ii)        notice of any development that results in, or could reasonably be
expected to result in, a Material Adverse Effect so long as disclosure of such
information could not result in a violation of, or expose the Company or its
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
the Company, or any of its Subsidiaries or on any Property of any of them;

(iii)       notice of any action or proceeding against or of any noncompliance
by any Obligor or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect or constitute a Material Property Event; or

(iv)       notice of (x) any potential or known Release, or threat of Release,
of any Hazardous Materials in violation of any applicable Environmental Law at
any Property; (y) any violation of any Environmental Law that any Obligor or any
of their respective Subsidiaries reports in writing or is reportable by such
Person in writing (or for which any written report supplemental to any oral
report is made) to any federal, state or local environmental agency or (z) any
inquiry, proceeding, investigation, or other action, including a notice from any
agency of potential Environmental Liability, of any federal, state or local
environmental agency or board, that involves any Property, in each case that
could reasonably be expected to result in a Material Adverse Effect or
constitute a Material Property Event;

(k)          Information Required by Rule 144A — and any Qualified Institutional
Buyer designated by such holder, promptly, upon the request of any such holder,
such financial and other information as such holder may reasonably determine to
be necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to and in compliance with the
reporting requirements of section 13 or 15(d) of the Exchange Act; and

 

19



--------------------------------------------------------------------------------

(l)        Requested Information — with reasonable promptness, such other data
and information relating to the Properties, business, operations, affairs,
financial condition, or assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by any such holder of a Note, so long as disclosure of such
information would not result in a violation of any applicable law, ordinance or
regulation or any agreement with an unaffiliated third party that is binding on
the Company or any of its Subsidiaries.

Section 7.2      Officer’s Certificate.    Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of a Note):

(a)        Default — certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(b)        Covenant Compliance — setting forth reasonably detailed calculations
demonstrating compliance with Section 10.1 (and any Incorporated Provision
requiring financial calculations in order to determine compliance therewith);
provided that in the event that the Company or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 24.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;

(c)        Change in GAAP — if any material change in the application of GAAP
has occurred since the date of the Audited Financial Statements referred to in
Section 5.5, a description of such change and the effect of such change on the
financial statements accompanying such certificate; and

(d)        Calculations — setting forth reasonably detailed calculations, in
form and substance reasonably satisfactory to the Required Holders, of
Unencumbered Asset Value and CPD Note Amount, each as of the last day of the
fiscal period covered by such certificate.

Section 7.3      Visitation.  The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor, upon reasonable prior
notice during normal business hours, to visit and inspect its properties
(subject to the rights of tenants or subtenants in possession), to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

20



--------------------------------------------------------------------------------

Section 7.4     Electronic Delivery.      Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company pursuant to
Section 7.1(a), 7.1(b) or 7.1(c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements:

(i)        such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 are delivered to each holder of a Note by e-mail;

(ii)      the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://www.gettyrealty.com as of the
date of this Agreement;

(iii)     such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

(iv)     the Company shall have filed any of the items referred to in Section
7.1(c) with the SEC and shall have made such items available on its home page on
the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 19, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

SECTION 8.  PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1      Maturity.   As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2      Optional Prepayments with Make-Whole Amount.  The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than $1,000,000, or
any larger multiple of $100,000, in the case of a partial prepayment, at 100% of
the principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 18. Each such notice shall specify such
date (which shall be a Business Day), the series and aggregate principal amount
of the Notes to be prepaid on such date, the principal

 

21



--------------------------------------------------------------------------------

amount of each Note held by such holder to be prepaid (determined in accordance
with Section 8.4), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amounts
due in connection with such prepayment (calculated by series and as if the date
of such notice were the date of the prepayment), setting forth the details of
such computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amounts as of the specified
prepayment date.

Section 8.3       Offer to Prepay upon Term Facility Prepayment.

(a)        Notice and Offer.  In the event that the Company or any Subsidiary
prepay any of the outstanding term loans under Section 2.05(c) of the Bank
Credit Agreement (or any future or successor provision of the Bank Credit
Agreement providing for prepayment thereof on substantially similar terms and
conditions), the Company will, prior to any such prepayment, give written notice
thereof to each holder of Notes. Such written notice shall contain, and such
written notice shall constitute, an irrevocable offer (“Term Facility Related
Prepayment Offer”) to prepay, at the election of each holder, at par (and
without any payment of the Make-Whole Amount), a portion of the Notes held by
such holder in an amount equal to such holder’s Ratable Amount on a date
specified in such notice (the “Term Facility Related Prepayment Date”) that is
not less than 20 days and not more than 45 days after the date of such notice,
together with interest on the amount to be prepaid accrued to the Term Facility
Related Prepayment Date. If the Term Facility Related Prepayment Date shall not
be specified in such notice, the Term Facility Related Prepayment Date shall be
the 20th day after the date of such notice.

(b)        Acceptance and Payment.      To accept such Term Facility Related
Prepayment Offer, a holder of Notes shall cause a notice of such acceptance to
be delivered to the Company not later than 15 days after the date of such
written notice from the Company, provided, that failure to accept such offer in
writing within 15 days after the date of such written notice shall be deemed to
constitute a rejection of the Term Facility Related Prepayment Offer. If so
accepted by any holder of a Note, the amount of such offered prepayment (equal
to not less than such holder’s Ratable Amount ) shall become due and payable on
the Term Facility Related Prepayment Date and shall be delivered to such holder
of Notes for application on such date in accordance with the terms hereof. Such
offered prepayment shall be made at one hundred percent (100%) of the principal
amount of such Notes being so prepaid, together with interest on such principal
amount then being prepaid accrued to the Term Facility Related Prepayment Date.

(c)        Officer’s Certificate.    Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(i) the amount of the prepayment under Section 2.05(c) of the Bank Credit
Agreement, (ii) that such offer is being made pursuant to this Section 8.3,
(iii) the Ratable Amount of each Note offered to

 

22



--------------------------------------------------------------------------------

be prepaid, and (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Term Facility Related Prepayment Date.

(d)        Notice Concerning Status of Holders of Notes.  Promptly after each
Term Facility Related Prepayment Date and the making of all prepayments
contemplated on such Term Facility Related Prepayment Date under this
Section 8.3 (and, in any event, within 10 days thereafter), the Company shall
deliver to each holder of Notes a certificate signed by a Senior Financial
Officer of the Company containing a list of the then current holders of Notes
(together with their addresses) and setting forth as to each such holder the
outstanding principal amount of Notes held by such holder at such time.

Section 8.4       Allocation of Partial Prepayments.      In the case of each
partial prepayment of the Notes pursuant to Section 8.1 or Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes (without regard to series) at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.5       Maturity; Surrender, Etc.    In the case of each prepayment of
Notes pursuant to this Section 8, the Company may defer or abandon such
prepayment upon written notice to the holders of the Notes. The Company shall
keep each holder of Notes reasonably and timely informed of (i) any such
deferral of the date of prepayment, (ii) the date on which such prepayment is
expected to occur, and (iii) any determination by the Company to rescind such
notice of prepayment. From and after the date fixed for such prepayment (if not
deferred or abandoned), unless the Company shall fail to pay such principal
amount when so due and payable, together with the interest and Make-Whole
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

Section 8.6       Purchase of Notes.    The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.7       Change in Control Prepayment.

(a)        Notice of Change in Control or Control Event.  The Company will,
within five Business Days after any Senior Financial Officer has knowledge of
the occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes unless notice in
respect of such Change in Control (or the Change in Control contemplated by such
Control Event) shall have been given pursuant to subparagraph (b) of this
Section 8.7. If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.7.

 

23



--------------------------------------------------------------------------------

(b)        Condition to Company Action.  The Company will not take any action
that consummates or finalizes a Change in Control unless (i) at least 30 days
prior to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
Change in Control, it prepays all Notes required to be prepaid in accordance
with this Section 8.7.

(c)        Offer to Prepay Notes.    The offer to prepay Notes contemplated by
subparagraphs (a) or (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder of Notes (the terms “holder” and “holder of Notes”,
for purposes of this Section 8.7, shall refer to the beneficial owner in respect
of any Note registered in the name of a nominee for a disclosed beneficial
owner) on a date specified in such offer (the “Change in Control Prepayment
Date”). If such Change in Control Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 45 days after the date of such offer (if the
Change in Control Prepayment Date shall not be specified in such offer, the
Change in Control Prepayment Date shall be the first Business Day after the 20th
day after the date of such offer).

(d)        Acceptance/Rejection.   A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
to be delivered to the Company not later than fifteen (15) days after receipt by
such holder of the most recent offer of prepayment. A failure by a holder to
respond to an offer to prepay made pursuant to this Section 8.7 shall be deemed
to constitute an acceptance of such offer by such holder.

(e)        Prepayment.    Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and the Make-Whole
Amount. The prepayment shall be made on the Change in Control Prepayment Date
except as provided in subparagraph (f) of this Section 8.7.

(f)        Deferral Pending Change in Control.    The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (b) and accepted
in accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Change in Control Prepayment Date in respect thereof, the
prepayment shall be deferred until, and shall be made on, the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

 

24



--------------------------------------------------------------------------------

(g)         Officer’s Certificate.    Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Change in Control Prepayment Date; (ii) that such offer is made pursuant
to this Section 8.7; (iii) the principal amount and Series of each Note offered
to be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Change in Control Prepayment Date; (v) the estimated
Make-Whole Amount due with respect to each Note offered to be prepaid, setting
forth the details of such computation (assuming the date of such certificate
were the date of prepayment), (vi) that the conditions of this Section 8.7 have
been fulfilled; and (vii) in reasonable detail, the nature and date or proposed
date of the Change in Control. Additionally, two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

(h)         Certain Definitions.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 25% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (c) any Change of
Control (as such term is defined in the Bank Credit Agreement) under the Bank
Credit Agreement so long as the Bank Credit Agreement is in effect.

“Control Event” means:

(i)        the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control, or

(ii)      the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control.

 

25



--------------------------------------------------------------------------------

Section 8.8      Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or Section 8.7 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less

 

26



--------------------------------------------------------------------------------

than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.5 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
Section 8.7 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.9      Payments Due on Non-Business Days.  Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.5 that the notice of any prepayment specify a Business
Day as the date fixed for such prepayment), (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9.  AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1      Existence; Conduct of Business; REIT Status.

(a)        The Company will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the

 

27



--------------------------------------------------------------------------------

conduct of its business, except where the failure to so preserve, renew or keep
in force and effect could not reasonably be expected to have a Material Adverse
Effect.

(b)        The Company shall do all things necessary to (x) preserve, renew and
keep in full force and effect its status as a real estate investment trust under
Sections 856 through 860 of the Code and (y) remain publicly traded with
securities listed on the New York Stock Exchange or the NASDAQ Stock Market.

Section 9.2      Payment of Obligations.  The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including, without limitation, tax
liabilities, assessments and governmental charges, all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals, that, if not paid, could result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where:

(a)        the validity or amount thereof is being contested in good faith by
appropriate proceedings;

(b)        the Company or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP; and

(c)        the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect.

Section 9.3      Maintenance of Properties; Insurance.  The Company will, and
will cause each of its Subsidiaries to:

(a)        (i) require its Tenants to (x) maintain, preserve and protect in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all of (A) its Unencumbered Properties except where the
failure to do so would not reasonably be expected to constitute a Material
Property Event and (B) its other material properties and equipment necessary in
the operation of its business, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (y) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) use commercially reasonable efforts to cause its Tenants to
comply with such requirements; and

(b)        (i) maintain, or require and cause its Tenants to maintain, with
financially sound and reputable insurance companies that are not Affiliates of
the Company, insurance with respect to its properties and its business covering
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the holders of Notes of the
termination, lapse or cancellation of such insurance; provided that if any
Tenant fails to maintain such insurance, or as of any date any such insurance
maintained by a Tenant is no longer in effect, within 30 days after a
Responsible Officer becomes

 

28



--------------------------------------------------------------------------------

aware of such failure or such date, as applicable, the Company shall, or shall
cause its applicable Subsidiary to, obtain and maintain such insurance.

Section 9.4      Books and Records.    The Company will, and will cause each of
its Subsidiaries to, (a) keep proper books of record and account in which full,
true and correct entries in conformity with GAAP consistently applied are made
of all dealings and transactions in relation to its business and activities and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

Section 9.5      Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where (a) such
law, rule, regulation or order is being contested in good faith by appropriate
proceedings or (b) the failure to comply with such law, rule, regulations or
order, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 9.6      Environmental Laws.  The Company will, and will cause each of
its Subsidiaries to:

(a)        comply in all material respects with, require its Tenants to comply
with in all material respects and use commercially reasonable efforts to ensure
compliance in all material respects by all Tenants, if any, with, all applicable
Environmental Laws and Environmental Permits applicable to any Property;

(b)        obtain and renew or require its Tenant obtain and renew, and use
commercially reasonable efforts to ensure that all Tenants comply with and
maintain and renew, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect or constitute a Material Property Event; and

(c)        conduct and complete, or require and use commercially reasonable
efforts to ensure that its Tenants conduct and complete, any investigation,
study, sampling and testing, and undertake any cleanup, response, removal,
remedial or other action necessary to remove, remediate and clean up all
Hazardous Materials at, on, under or emanating from any Property as necessary to
maintain compliance in all material respects with the requirements of all
applicable Environmental Laws (provided that if a Tenant fails to comply with
any such requirement, the Company shall be required to comply therewith);
provided, however, that no Obligor or Subsidiary thereof shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

Section 9.7      Use of Proceeds.  The proceeds from the sale of the Series C
Notes will be used only to refinance existing Indebtedness under the Bank Credit
Agreement and for general corporate purposes. No part of the proceeds from the
sale of any Note will be used,

 

29



--------------------------------------------------------------------------------

whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the FRB, including Regulations T, U and X.

Section 9.8      Minimum Property Condition.  The Company shall comply, at all
times, with the Minimum Property Condition.

Section 9.9      Unencumbered Eligible Property Notice.  If at any time the
Company wants to include as an Unencumbered Eligible Property under this
Agreement any Property on which a net lease business (other than an operating
gasoline station or a convenience store) is operated, then, prior to any such
inclusion, the Company shall deliver to the holders of Notes the UEP Proposal
Package with respect to such proposed Unencumbered Eligible Property.

Section 9.10    Most Favored Nation.  If the Company or any Subsidiary incurs
any unsecured Indebtedness or modifies or amends the terms of any existing
unsecured Indebtedness providing for any terms or conditions more favorable to
the applicable lender than those provided for in the Financing Documents
(including, without limitation, any covenants more restrictive than those
provided for in the Financing Documents), then the holders of Notes shall have
the benefit of any such more advantageous terms and conditions and the Financing
Documents shall be deemed automatically modified accordingly. The Company shall
provide written notice to each holder of Notes within 10 Business Days of any
such incurrence, modification or amendment, together with a description in
reasonable detail of the more favorable terms and conditions provided for the
benefit of such Indebtedness. Upon the reasonable request of the Required
Holders, the Company agrees to, and to cause each Subsidiary to, execute and
deliver to each holder of a Note any amendment documents or other agreements
necessary to evidence that the terms of the Financing Documents have been so
modified.

Section 9.11    Intentionally Omitted.

Section 9.12    Intentionally Omitted.

Section 9.13    Subsidiary Guarantors.        The Company will cause each of its
Subsidiaries that Guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under the Bank Credit Agreement to concurrently therewith:

(a)        become a Subsidiary Guarantor by executing and delivering to each
holder of a Note a Joinder; and

(b)        deliver to each of holder of a Note a certificate signed by an
authorized responsible officer of such Subsidiary containing representations and
warranties on behalf of such Subsidiary to the same effect, mutatis mutandis, as
those contained in Section 5.2, 5.4(c), 5.6, 5.7 and 5.19 of this Agreement
(with respect to such Subsidiary);

(c)        duly execute and deliver to the each holder of a Note all documents
as may be reasonably requested by the Required Holders to evidence the due
organization, continuing existence and good standing of such Subsidiary and the
due authorization by

 

30



--------------------------------------------------------------------------------

all requisite action on the part of such Subsidiary of the execution and
delivery of such Joinder and the performance by such Subsidiary of its
obligations thereunder; and

(d)        deliver to each of holder of a Note an opinion of counsel reasonably
satisfactory to the Required Holders and covering such matters substantially
addressed in the opinion of counsel delivered pursuant to Section 4.4(a) hereof
on the date of Closing but relating to such Subsidiary and such Joinder.

Section 9.14    Pari Passu Ranking.

The Obligors’ obligations under the Financing Documents to which they are a
party will, upon issuance of the Notes, rank at least pari passu, without
preference or priority, with (i) all of their respective obligations under the
Bank Loan Documents and (ii) all other present and future unsecured and
unsubordinated indebtedness of the Obligors (including all Pari Passu
Obligations).

Section 9.15    Post-Closing Deliveries.

On or prior to April 7, 2017, or such later date approved by the Required
Holders in their sole discretion, the Company shall deliver good standing
certificates evidencing that the following Subsidiaries are in good standing in
the following jurisdictions:

 

Subsidiary

 

  

Jurisdiction

 

Getty Properties Corp.

 

  

Texas

 

Getty Leasing, Inc.

 

  

Texas

 

AOC Transport, Inc.

 

  

Connecticut

 

SECTION 10.            NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1    Financial Covenants.  The Company shall not:

(a)        Tangible Net Worth.  Permit Tangible Net Worth, as determined as of
the end of each fiscal quarter, to be less than $374,705,000 plus an amount
equal to 75% of the net proceeds received by the Company from any equity
offerings occurring after the last day of the fiscal quarter most recently ended
prior to the First A&R Closing Date (other than proceeds received within ninety
(90) days before or after the redemption, retirement or repurchase of ownership
or equity interests in the Company up to the amount paid by the Company in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that the Company shall not have increased
its net worth as a result of any such proceeds).

 

31



--------------------------------------------------------------------------------

(b)        Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio,
as of the last day of each fiscal quarter, to be less than 2.0:1.0.

(c)        Net Debt to EBITDA. Permit the Net Debt to EBITDA Ratio, as of the
last day of each fiscal quarter, to be greater than 6.0:1.0.

(d)        Maximum Secured Recourse Indebtedness.  Permit Consolidated Secured
Recourse Indebtedness at any time to exceed 10% of Total Asset Value.

(e)        Maximum Secured Indebtedness.      Permit Consolidated Secured
Indebtedness at any time to exceed 30% of Total Asset Value.

Section 10.2    Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness unless
(a) no Default or Event of Default has occurred and is continuing immediately
before and after the incurrence of such Indebtedness and (b) immediately after
giving effect to the incurrence of such Indebtedness, the Company shall be in
compliance, on a pro forma basis, with the provisions of Section 10.1.

Section 10.3    Liens.    The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien on (i) any Unencumbered Eligible Property other than Permitted Property
Encumbrances, (ii) any Equity Interest of any Unencumbered Property Subsidiary
other than Permitted Equity Encumbrances or (iii) any income from or proceeds of
any of the foregoing. The Company shall not, nor shall it permit any Subsidiary
to sign, file or authorize under the Uniform Commercial Code of any jurisdiction
a financing statement that includes in its collateral description any portion of
any Unencumbered Eligible Property (unless such description relates to a
Permitted Property Encumbrance), any Equity Interest of any Unencumbered
Property Subsidiary (unless such description relates to a Permitted Equity
Encumbrance) or any income from or proceeds of any of the foregoing.

Section 10.4    Fundamental Changes.  The Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets or all of substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default or Event of Default exists or would
result therefrom and the Company is in compliance, on a pro forma basis, with
the provisions of Section 10.1(b) and Section 10.1(c):

(a)        any Person may merge into an Obligor in a transaction in which such
Obligor is the surviving Person (provided that the Company must be the survivor
of any merger involving the Company), subject to the requirements of
Section 9.13, (ii) any Person may merge with or into a Subsidiary (other than an
Obligor), (iii) any Obligor or any Subsidiary may sell, lease, transfer or
otherwise dispose of its assets to another Obligor or another Subsidiary,
subject to the requirements of Section 9.13, (iv) any Subsidiary (other than an
Obligor) may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company, and
(iv) an Obligor or any Subsidiary may sell, transfer or otherwise dispose of
Equity Interests of a Subsidiary (other than an Obligor);

 

32



--------------------------------------------------------------------------------

(b)        in connection with any acquisition permitted under Section 10.7, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a Wholly-Owned Subsidiary of the Company
and shall comply with the requirements of Section 9.13;

(c)        any Subsidiary of the Company may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary of the Company; provided that if the transferor in such a
transaction is an Unencumbered Property Subsidiary, then the transferee must be
an Unencumbered Property Subsidiary; and

(d)        Dispositions permitted by Section 10.5(d) shall be permitted under
this Section 10.4.

Notwithstanding anything to the contrary contained herein, in no event shall the
Company be permitted to (i) merge, dissolve or liquidate or consolidate with or
into any other Person unless after giving effect thereto the Company is the sole
surviving Person of such transaction and no Change of Control results therefrom
or (ii) engage in any transaction pursuant to which it is reorganized or
reincorporated in any jurisdiction other than a State of the United States of
America or the District of Columbia.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

Section 10.5    Dispositions.  The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, or, in the case of any Subsidiary of the
Company, issue, sell or otherwise Dispose of any of such Subsidiary’s Equity
Interests to any Person, except:

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)        Dispositions of property by any Subsidiary of the Company to the
Company or to another Subsidiary of the Company; provided that if the transferor
is an Unencumbered Property Subsidiary, the transferee thereof must be an
Unencumbered Property Subsidiary;

(c)        Dispositions permitted by Section 10.4(a), 10.4(b) or 10.4(c); and

(d)        (i) the Disposition of any Property and (ii) the sale or other
Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary; provided that no Default or Event of Default shall have occurred and
be continuing or would result therefrom; provided further that if (x) such
Property is an Unencumbered Eligible Property or (y) such Subsidiary is an
Unencumbered Property Subsidiary, then at least

 

33



--------------------------------------------------------------------------------

two Business Days prior to the date of such Disposition, the holders of Notes
shall have received an Officer’s Certificate certifying that at the time of and
immediately after giving effect to such Disposition (A) the Obligors shall be in
compliance, on a pro forma basis, with the provisions of Section 10.1(b) and
Section 10.1(c) and (B) no Default or Event of Default shall have occurred and
be continuing or would result under any other provision of this Agreement from
such Disposition.

Section 10.6    Limitation on Restricted Payments.  The Company shall not, nor
shall it permit any Subsidiary to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that the following shall be
permitted:

(a)        the Company and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(b)        the Company may make Restricted Payments in cash in an aggregate
amount in any fiscal year, in each case, not to exceed the greater of (x) 95% of
Funds From Operations for such fiscal year and (y) the amount of Restricted
Payments required to be paid by the Company in order for it to (A) maintain its
REIT Status and (B) avoid the payment of federal or state income or excise tax;
provided, that no Restricted Payments will be permitted during the existence of
an Event of Default arising under Section 11(a) or Section 11(b), following
acceleration of any of the Obligations or during the existence of an Event of
Default arising under Section 11(g) or Section 11(h); and

(c)        each Subsidiary of the Company may make Restricted Payments pro rata
to the holders of its Equity Interests.

Section 10.7    Limitation on Investments.  The Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly, make any Investments, except
Permitted Investments.

Section 10.8    Limitation on Transactions with Affiliates.  The Company shall
not, nor shall it permit any Subsidiary to, enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or a Subsidiary thereof as would be obtainable by the Company or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (i) transactions between or among the Obligors, (ii) transactions
between or among Wholly-Owned Subsidiaries and (iii) Investments and Restricted
Payments expressly permitted hereunder.

Section 10.9    Limitation on Changes in Fiscal Year.    Permit the fiscal year
of the Company to end on a day other than December 31, unless otherwise required
by any applicable law, rule or regulation.

Section 10.10  Limitation on Lines of Business; Creation of Subsidiaries.    The
Company will not, and will not permit any Subsidiary to:

 

34



--------------------------------------------------------------------------------

(a)        engage, directly or indirectly, in any line of business other than
the Permitted Businesses; or

(b)        create or acquire any Subsidiary after the Closing Date, unless
(x) within thirty (30) days after the date that such Subsidiary first acquires
an asset each holder of a Note has been provided with written notice of same and
(y) within sixty (60) days after the date that such Subsidiary first acquires
any assets such Subsidiary shall have executed a Joinder and otherwise have
complied with the provisions of Section 9.13 (including clauses (b) – (d)
thereof); provided further, however, no such Subsidiary shall be required to
execute such Joinder if such Subsidiary is an Excluded Subsidiary.

Section 10.11  Burdensome Agreements.  The Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into any Contractual
Obligation (other than any Financing Document or any Permitted Pari Passu
Provision) that limits the ability of (i) any Subsidiary to make Restricted
Payments to the Company or any Subsidiary Guarantor, (ii) any Subsidiary (other
than an Excluded Subsidiary) to transfer property to the Company or any
Subsidiary Guarantor, (iii) any Subsidiary of the Company (other than an
Excluded Subsidiary) to Guarantee the Notes or any of the obligations under this
Agreement or (iv) any Obligor to create, incur, assume or suffer to exist Liens
on property of such Person to secure the Notes or any obligations under this
Agreement or any Subsidiary Guarantee; provided, that clauses (i), (ii) and
(iv) of this Section 10.11 shall not prohibit any (A) limitation on Negative
Pledges incurred or provided in favor of any holder of Secured Indebtedness that
is owed to a non-Affiliate of the Company and that is permitted under
Section 10.2 (provided that such limitation on Negative Pledges shall only be
effective against the assets or property securing such Indebtedness),
(B) Negative Pledges contained in any agreement in connection with a Disposition
permitted by Section 10.5 (provided that such limitation shall only be effective
against the assets or property that are the subject of Disposition), and
(C) limitations on Restricted Payments or Negative Pledges by reason of
customary provisions in joint venture agreements or other similar agreements
applicable to Subsidiaries that are not Wholly-Owned Subsidiaries; provided,
further, that notwithstanding the foregoing, in no event shall any Negative
Pledge be permitted with respect to any Unencumbered Eligible Property or any
Equity Interests of any Unencumbered Property Subsidiary.

Section 10.12  Intentionally Omitted.

Section 10.13  Accounting Changes.  The Company shall not make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) its fiscal year.

Section 10.14  Amendments of Organization Documents and Certain Debt
Documents.  The Company shall not, nor shall it permit any Obligor to:

(a)        modify, amend, amend and restate or supplement the terms of any
Organization Document of any Obligor, without, in each case, the express prior
written consent or approval of the Required Holders, if such changes would
adversely affect in any material respect the rights of the holders of Notes
hereunder or under any of the other Financing Documents; provided that if such
prior consent or approval is not required, the

 

35



--------------------------------------------------------------------------------

Company shall nonetheless notify the holders of Notes in writing promptly after
any such modification, amendment, amendment and restatement, or supplement to
the Organization Documents of any Obligor;

(b)        directly or indirectly, consent to, approve, authorize or otherwise
suffer or permit any agreement, amendment, amendment and restatement, supplement
or other modification of any of the Bank Loan Documents (each a “Bank
Amendment”), that would directly or indirectly have the effect of (i) adding any
representation, warranty, covenant or event of default thereto or (ii) making
any of the existing representations, warranties, covenants or events of default
included therein more restrictive or burdensome as against the Company or any of
its Subsidiaries, in each case, unless (A) the Required Holders have consented
thereto in writing or (B) the Financing Documents have been, or concurrently
therewith are, modified in a manner reasonably deemed appropriate by the
Required Holders to reflect such Bank Amendment (including, without limitation,
in the case of any Bank Amendment that has the effect of modifying any financial
covenant, reflecting any applicable cushion (if any) that exists between the
covenant levels in the Financing Documents and the Bank Loan Documents
(determined on a percentage basis based on the then applicable covenant levels
under the Financing Documents and the Bank Loan Documents);

(c)        directly or indirectly, consent to, approve, authorize or otherwise
suffer or permit any Bank Amendment that would directly or indirectly have the
effect of granting a Lien to secure any Indebtedness or other obligations
arising under any Bank Loan Document unless the obligations of the Obligors
under the Notes, this Agreement and the Subsidiary Guarantees are concurrently
secured equally and ratably with the Bank Loan Documents pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel from counsel to the Obligors that is reasonably acceptable to the
Required Holders; and

(d)        directly or indirectly, consent to, approve, authorize or otherwise
suffer or permit any Bank Amendment that would directly or indirectly have the
effect of shortening the maturity of any Indebtedness arising under any of the
Bank Loan Documents or accelerating or adding any requirement for amortization
thereof.

Section 10.15  Anti-Money Laundering Laws; Sanctions. The Company shall not, nor
shall it permit any Controlled Entity to:

(a)        directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any law,
regulation or other binding measure by the Organization for Economic Cooperation
and Development’s Financial Action Task Force on Money Laundering (solely to the
extent such Organization has jurisdiction over the Company or any Controlled
Entity and such law, regulation or other measure is applicable to, and binding
on, the Company or any Controlled Entity) or violate these laws or any other
applicable Anti-Money Laundering Law or engage in these actions;

 

36



--------------------------------------------------------------------------------

(b)        directly or indirectly, use the proceeds of any Note, or lend,
contribute or otherwise make available such proceeds to any Controlled Entity,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is subject to sanctions under U.S. Economic
Sanctions Laws, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
Transactions, whether as Purchaser, holder of a Note or otherwise) of U.S.
Economic Sanctions Laws; or

(c)        (i) become (including by virtue of being owned or controlled by a
Blocked Person), own or control a Blocked Person, (ii) directly or indirectly to
have any investment in or engage in any dealing or transaction with any Person
if such investment, dealing or transaction (x) would cause any holder or any
affiliate of such holder to be in violation of any, or subject to sanctions
under, any law or regulation applicable to such holder, or (y) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws.

Section 10.16  Anti-Corruption Laws.  The Company shall not, nor shall it permit
any Controlled Entity to, directly or indirectly use the proceeds of any Note
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, as amended, or other applicable Anti-Corruption Laws.

Section 10.17  Compliance with Environmental Laws.  The Company shall not, nor
shall it permit any Subsidiary to, do, or permit any other Person to do, any of
the following: (a) use any of the Real Property or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Materials except for quantities of Hazardous Materials used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Property any
underground tank or other underground storage receptacle for Hazardous Materials
except in compliance in all material respects with Environmental Laws,
(c) generate any Hazardous Materials on any Property except in compliance in all
material respects with Environmental Laws, (d) conduct any activity at any
Property in any manner that could reasonably be contemplated to cause a Release
of Hazardous Materials on, upon or into the Property or any surrounding
properties or any threatened Release of Hazardous Materials which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Materials,
except in each case where any such use, location of underground storage tank or
storage receptacle, generation, conduct or other activity has not had and could
not reasonably be expected to have a Material Adverse Effect or constitute a
Material Property Event.

SECTION 11.             EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

37



--------------------------------------------------------------------------------

(a)        the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)        the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

(c)        the Company defaults in the performance of or compliance with any
term contained in Section 7.1, 7.2, 7.3, 9.1, 9.3(b), 9.7, 9.8, 9.9, 9.13 or
9.15, or in Section 10; or

(d)        the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Financing Document and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

(e)        any representation or warranty made or deemed made by or on behalf of
any Obligor in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Financing Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Financing Document, shall
prove to have been incorrect in any material respect when made or deemed made or
any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be incorrect
or misleading in any respect after giving effect to such qualification when made
or deemed made; or

(f)        any Obligor or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Recourse Indebtedness or Guarantee of
Recourse Indebtedness (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement), individually or in the
aggregate with all other Recourse Indebtedness as to which such a failure
exists, of more than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any Recourse Indebtedness or
Guarantee of Recourse Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Recourse Indebtedness as to which such a
failure exists, of more than the Threshold Amount or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of

 

38



--------------------------------------------------------------------------------

such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) any
Obligor or any Subsidiary thereof (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Non-Recourse Indebtedness as to which such a
failure exists, of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Non-Recourse
Indebtedness as to which such a failure exists, of more than the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Obligor or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the aggregate Swap
Termination Values owed by the Company and all such Subsidiaries as a result
thereof is greater than the Threshold Amount; or

(g)        (i) the Company or any Significant Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)        the Company or any Significant Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator,

 

39



--------------------------------------------------------------------------------

liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or is adjudicated as insolvent or to be liquidated; or takes
corporate action for the purpose of any of the foregoing under this clause (h);
or

(i)        there is entered against the Company or any Significant Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $30,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(j)        (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Obligor under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) any Obligor or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or

(k)         any Financing Document shall cease to be in full force and effect in
any material respect (other than in accordance with its terms) or any Obligor or
any Affiliate of an Obligor shall so assert; or

(l)        The Company shall cease, for any reason, to maintain its status as a
real estate investment trust under Sections 856 through 860 of the Code, after
taking into account any cure provisions set forth in the Code that are complied
with by the Company; or

(m)         the Company or any Subsidiary shall fail to comply with the terms of
any Incorporated Provision (beyond any grace or cure period applicable to such
Incorporated Provision provided in the underlying document from which it was
incorporated pursuant to Section 9.10 hereof); or

(n)         any “Event of Default” under (and as defined in) the Bank Loan
Documents shall occur.

 

40



--------------------------------------------------------------------------------

SECTION 12.             Remedies on Default, Etc.

Section 12.1    Acceleration.

(a)        If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b)        If any other Event of Default has occurred and is continuing, the
Required Holders may at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c)        If any Event of Default described in Section 11(a) or (b)) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2    Other Remedies.

(a)        If any Default or Event of Default has occurred and is continuing,
and irrespective of whether any Notes have become or have been declared
immediately due and payable under Section 12.1, the holder of any Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any other
Financing Document, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.

(b)        In addition to, and in no way limiting, the foregoing remedies, upon
the occurrence of an Event of Default, each holder of any Note at the time
outstanding shall have the following remedies available, which remedies may be
exercised at the same or different times as each other or as the remedies set
forth in Sections 12.1 or 12.2(a):

 

41



--------------------------------------------------------------------------------

(i)         such holder may exercise all other rights and remedies under any and
all of the other Financing Documents;

(ii)        such holder may exercise all other rights and remedies it may have
under any applicable law; and

(iii)       to the extent permitted by applicable law, such holder shall be
entitled to the appointment of a receiver or receivers for the assets and
properties of the Company and its Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
obligations of the Company hereunder or under the other Financing Documents or
the solvency of any party bound for its payment, and to exercise such power as
the court shall confer upon such receiver.

Section 12.3       Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4      No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
any Financing Document upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 16, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
reasonable out-of-pocket costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 13.               REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1       Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such

 

42



--------------------------------------------------------------------------------

beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2    Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 19(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1-A or Schedule 1-B, as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

Section 13.3    Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such loss,
theft, destruction or mutilation), and

(a)        in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $100,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b)        in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

43



--------------------------------------------------------------------------------

SECTION 14.             PAYMENTS ON NOTES.

Section 14.1    Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

Section 14.2    Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by wire transfer in accordance with the
instructions specified for such purpose below such Purchaser’s name in Schedule
A, or in accordance with such other instructions as such Purchaser shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

SECTION 15.              GUARANTEE.

Section 15.1    Unconditional Guarantee.      Each Subsidiary Guarantor hereby
irrevocably, unconditionally and jointly and severally with the other Subsidiary
Guarantors guarantees to each holder, the due and punctual payment in full of
(a) the principal of, Make-Whole Amount, if any, and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and any other amounts due under, the Notes when and
as the same shall become due and payable (whether at stated maturity or by
required or optional prepayment or by acceleration or otherwise) and (b) any
other sums which may become due under the terms and provisions of the Notes,
this Agreement or any other Financing Document (all such obligations described
in clauses (a) and (b) above are herein called the “Guaranteed Obligations”).
The guarantee in the preceding sentence (the “Unconditional Guarantee”) is an
absolute, present and continuing guarantee of payment and not of collectability
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Guaranteed Obligations (including, without
limitation, any other Subsidiary Guarantor) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall

 

44



--------------------------------------------------------------------------------

fail so to pay any of such Guaranteed Obligations, each Subsidiary Guarantor
jointly and severally agrees to pay the same when due to the holders entitled
thereto, without demand, presentment, protest or notice of any kind, in U.S.
dollars, pursuant to the requirements for payment specified in the Notes and
this Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Subsidiary Guarantor
agrees that the Notes issued in connection with this Agreement may (but need
not) make reference to this Section 15.

Each Subsidiary Guarantor hereby acknowledges and agrees that it’s liability
hereunder is joint and several with the other Subsidiary Guarantors and any
other Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Financing Documents.

Section 15.2    Obligations Absolute.  The obligations of each Subsidiary
Guarantor hereunder shall be primary, absolute, irrevocable and unconditional,
irrespective of the validity or enforceability of the Notes, this Agreement, any
other Financing Document or any other instrument referred to therein or herein,
shall not be subject to any counterclaim, setoff, deduction or defense based
upon any claim a Subsidiary Guarantor may have against the Company or any holder
or otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not such Subsidiary Guarantor shall have any
knowledge or notice thereof), including, without limitation: (a) any amendment
to, modification of, supplement to or restatement of the Notes, this Agreement,
any other Financing Document or any other instrument referred to therein or
herein (it being agreed that the joint and several obligations of each
Subsidiary Guarantor hereunder shall apply to the Notes, this Agreement or any
other Financing Document as so amended, modified, supplemented or restated) or
any assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance, enforcement, realization or release of any security for
the Notes (or any application of the proceeds thereof as the holders, in their
sole discretion, may determine) or the addition, substitution or release of any
other Subsidiary Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence, enforcement, failure to enforce or other action
or inaction under or in respect of the Notes, this Agreement, any other
Financing Document or any other instrument referred to therein or herein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Company, any
other Subsidiary Guarantor or any of their respective properties; (d) any
merger, amalgamation or consolidation of any Subsidiary Guarantor or of the
Company into or with any other Person or any sale, lease or transfer of any or
all of the assets of any Subsidiary Guarantor or of the Company to any Person;
(e) any failure on the part of the Company for any reason to comply with or
perform any of the terms of any other agreement with any Subsidiary Guarantor;
(f) any failure on the part of any holder to obtain, maintain, register or
otherwise perfect any security; or (g) any other event or circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor (whether or not similar to the foregoing), and in any event however
material or prejudicial it may be to any Subsidiary Guarantor or to any
subrogation, contribution or reimbursement rights any Subsidiary Guarantor may
otherwise have. Each Subsidiary Guarantor

 

45



--------------------------------------------------------------------------------

covenants that its obligations hereunder will not be discharged except by
indefeasible payment in full in cash of all of the Guaranteed Obligations and
all other obligations hereunder.

Section 15.3     Waiver.  Each Subsidiary Guarantor unconditionally waives to
the fullest extent permitted by law, (a) notice of acceptance hereof, of any
action taken or omitted in reliance hereon and of any default by the Company or
any Subsidiary Guarantor in the payment of any amounts due under the Notes, this
Agreement, any other Financing Document or any other instrument referred to
therein or herein, and of any of the matters referred to in Section 15.2 hereof,
(b) all notices which may be required by statute, rule of law or otherwise to
preserve any of the rights of any holder against any Subsidiary Guarantor,
including, without limitation, presentment to or demand for payment from the
Company or any Subsidiary Guarantor with respect to any Note, notice to the
Company or to any Subsidiary Guarantor of default or protest for nonpayment or
dishonor and the filing of claims with a court in the event of the bankruptcy of
the Company or any Subsidiary Guarantor, (c) any right to require any holder to
enforce, assert or exercise any right, power or remedy including, without
limitation, any right, power or remedy conferred in this Agreement, the Notes or
any other Financing Document, (d) any requirement for diligence on the part of
any holder and (e) any other act or omission or thing or delay in doing any
other act or thing which might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or otherwise operate as a discharge of any Subsidiary
Guarantor or in any manner lessen the obligations of any Subsidiary Guarantor
hereunder.

Section 15.4     Obligations Unimpaired.

(a)        The holders shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Company, any Subsidiary Guarantor or any other Person
or to pursue any other remedy available to the holders.

(b)        If an event permitting the acceleration of the maturity of the
principal amount of any Notes shall exist and such acceleration shall at such
time be prevented or the right of any holder to receive any payment on account
of the Guaranteed Obligations shall at such time be delayed or otherwise
affected by reason of the pendency against the Company, any Subsidiary Guarantor
or any other guarantor of a case or proceeding under a Debtor Relief Law, each
Subsidiary Guarantor agrees that, for purposes of this Section 15 and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of Section 12, and the
Subsidiary Guarantors shall forthwith pay such accelerated Guaranteed
Obligations.

Section 15.5     Subrogation and Subordination.

(a)        No Subsidiary Guarantor will exercise any rights which it may have
acquired by way of subrogation under this Section 15, by any payment made
hereunder or otherwise, or accept any payment on account of such subrogation
rights, or any rights of reimbursement, contribution or indemnity or any rights
or recourse to any security for the Notes or this Section 15 unless and until
all of the Guaranteed Obligations shall have been indefeasibly paid in full in
cash.

 

46



--------------------------------------------------------------------------------

(b)        Each Subsidiary Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 15.5, to the indefeasible payment in
full in cash of all of the Guaranteed Obligations. If the Required Holders so
request, any such Indebtedness or other obligations shall be enforced and
performance received by a Subsidiary Guarantor as trustee for the holders and
the proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without otherwise reducing or affecting in any manner the
liability of any Subsidiary Guarantor under this Section 15.

(c)        Subject to the terms of Section 15.12, if any amount or other payment
is made to or accepted by any Subsidiary Guarantor in violation of either of the
preceding clauses (a) and (b) of this Section 15.5, such amount shall be deemed
to have been paid to such Subsidiary Guarantor for the benefit of, and held in
trust for the benefit of, the holders and shall be paid over to the holders
promptly, in the form received (together with any necessary endorsements) to be
applied to the Guaranteed Obligations, whether matured or unmatured, as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of any Subsidiary Guarantor under this Section 15.

(d)        Each Subsidiary Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and that its agreements set forth in this Section 15 are knowingly
made in contemplation of such benefits.

Section 15.6     Information Regarding the Company.  Each Subsidiary Guarantor
now has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company. No
holder shall have any duty or responsibility to provide any Subsidiary Guarantor
with any credit or other information concerning the affairs, financial condition
or business of the Company which may come into possession of the holders. Each
Subsidiary Guarantor has granted the Unconditional Guarantee without reliance
upon any representation by the holders including, without limitation, with
respect to (a) the due execution, validity, effectiveness or enforceability of
any instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.

Section 15.7     Reinstatement of Guarantee.  The Unconditional Guarantee under
this Section 15 shall continue to be effective, or be reinstated, as the case
may be, if and to the extent at any time payment, in whole or in part, of any of
the sums due to any holder on account of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by a holder upon

 

47



--------------------------------------------------------------------------------

the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company, any other Obligor or any other guarantors, or upon or as a result of
the appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company, any other Obligor or any other guarantors or
any part of its or their property, or otherwise, all as though such payments had
not been made.

Section 15.8    Subrogation and Contribution Rights.  Notwithstanding anything
in this Section 15 to the contrary, to the fullest extent permitted by
applicable law, each Subsidiary Guarantor acknowledges and agrees that with
respect to each of the Subsidiary Guarantors’ relative liability under the
Unconditional Guarantee, each Subsidiary Guarantor possesses, and has not
waived, corresponding rights of contribution, subrogation, indemnity, and
reimbursement relative to the other Subsidiary Guarantors in accordance with,
and as further set forth in, Section 15.12.

Section 15.9    Term of Guarantee.    The Unconditional Guarantee and all
guarantees, covenants and agreements of each Subsidiary Guarantor contained in
this Section 15 shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations and all other
obligations under the Financing Documents shall be indefeasibly paid in full in
cash and shall be subject to reinstatement pursuant to Section 15.7.

Section 15.10  Release of Subsidiary Guarantors.  Anything in this Agreement or
the other Financing Documents to the contrary notwithstanding, any Subsidiary
Guarantor which ceases for any reason to be a guarantor or other obligor in
respect of the obligations under the Bank Loan Documents shall, simultaneously
therewith, be automatically deemed released from the Unconditional Guarantee and
all its guarantees, covenants and agreements as a Subsidiary Guarantor, provided
that, (a) after giving effect to such release, no Default or Event of Default
shall have occurred and be continuing, (b) no amount then shall be due and
payable with respect to the Guaranteed Obligations and (c) the Company shall
have paid to the holders of Notes pro rata compensation or consideration, or
provided equal credit support, to any compensation or consideration paid to the
Bank Lenders, or credit support (if any) provided to the Bank Lenders, under the
Bank Credit Agreement in connection with the termination of such Subsidiary
Guarantor’s guaranty under the Bank Loan Documents.

Section 15.11  Savings Clause.    Anything contained in this Agreement or the
other Financing Documents to the contrary notwithstanding, the obligations of
each Subsidiary Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Subsidiary
Guarantor’s obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Subsidiary Guarantor (a) in respect of intercompany indebtedness to the
Company or an Affiliate of the Company to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder and (b) under any guaranty of senior Unsecured Debt or
Indebtedness subordinated in right of payment to the Guaranteed Obligations
which guaranty contains a limitation as to maximum amount similar to that set
forth in this Section, pursuant to which the liability of such

 

48



--------------------------------------------------------------------------------

Subsidiary Guarantor hereunder is included in the liabilities taken into account
in determining such maximum amount) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement or similar
rights of such Subsidiary Guarantor pursuant to (i) applicable law or (ii) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and of Affiliates of the Company of obligations arising under guaranties by such
parties

Section 15.12  Contribution.    At any time a payment in respect of the
Guaranteed Obligations is made under this Unconditional Guarantee, the right of
contribution of each Subsidiary Guarantor against each other Subsidiary
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Subsidiary Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Unconditional Guarantee. At any time that
a Relevant Payment is made by a Subsidiary Guarantor that results in the
aggregate payments made by such Subsidiary Guarantor in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment
exceeding such Subsidiary Guarantor’s Contribution Percentage (as defined below)
of the aggregate payments made by all Subsidiary Guarantors in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Subsidiary Guarantor shall
have a right of contribution against each other Subsidiary Guarantor who either
has not made any payments or has made payments in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Subsidiary Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Subsidiary Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Subsidiary Guarantor and the denominator of which is the Aggregate Excess
Amount of all Subsidiary Guarantors multiplied by (y) the Aggregate Deficit
Amount of such other Subsidiary Guarantor. A Subsidiary Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Subsidiary Guarantor may take any action to enforce such right until
after all Guaranteed Obligations and any other amounts payable under this
Unconditional Guarantee are paid in full in immediately available funds, it
being expressly recognized and agreed by all parties hereto that any Subsidiary
Guarantor’s right of contribution arising pursuant to this Section 15.12 against
any other Subsidiary Guarantor shall be expressly junior and subordinate to such
other Subsidiary Guarantor’s obligations and liabilities in respect of the
Guaranteed Obligations and any other obligations owing under this Unconditional
Guarantee. As used in this Section 15.12, (i) each Subsidiary Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Subsidiary Guarantor by (y) the
aggregate Adjusted Net Worth of all Subsidiary Guarantors; (ii) the “Adjusted
Net Worth” of each Subsidiary Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Subsidiary Guarantor and (y) zero; and
(iii) the “Net Worth” of each Subsidiary Guarantor shall mean the amount by
which the fair saleable value of such Subsidiary Guarantor’s assets on the date
of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Unconditional Guarantee) on such date. All
parties hereto recognize and agree that, except for

 

49



--------------------------------------------------------------------------------

any right of contribution arising pursuant to this Section 15.12, each
Subsidiary Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Subsidiary Guarantor in respect of such payment until after all Guaranteed
Obligations and any other amounts payable under this Unconditional Guarantee are
paid in full in immediately available funds. Each of the Subsidiary Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.

SECTION 16.               EXPENSES, ETC.

Section 16.1    Transaction Expenses.    Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with the preparation and
administration of this Agreement, and the other Financing Documents or any
amendments, waivers or consents under or in respect of this Agreement or any
other Financing Document (whether or not such amendment, waiver or consent
becomes effective) within 15 Business Days after the Company’s receipt of any
invoice therefor, including, without limitation: (a) the reasonable costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or any other Financing
Document, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or any other
Financing Document, or by reason of being a holder of any Note, (b) the
reasonable costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the other Financing Documents, (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided, that such
costs and expenses under this clause (c) shall not exceed $5,000, and (d) the
costs of any environmental reports or reviews commissioned by the Required
Holders as permitted hereunder. In the event that any such invoice is not paid
within 15 Business Days after the Company’s receipt thereof, interest on the
amount of such invoice shall be due and payable at the Default Rate commencing
with the 16th Business Day after the Company’s receipt thereof until such
invoice has been paid. The Company will pay, and will save each Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes) in connection with the purchase of the Notes and (ii) any and all
wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.

Section 16.2    Survival.    The obligations of the Company under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of any Financing Document, and the
termination of this Agreement.

 

50



--------------------------------------------------------------------------------

SECTION 17.              SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to any Financing
Document shall be deemed representations and warranties of the Company under
this Agreement. Subject to the preceding sentence, the Financing Documents
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 18.               AMENDMENT AND WAIVER.

Section 18.1    Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a)        no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;

(b)        no amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 18.1(d)), 11(a), 11(b), 12, 18 or 20;

(c)        Intentionally Omitted; and

(d)        Section 8.6 may be amended or waived to permit offers to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions only with the written
consent of the Company and the Super-Majority Holders.

Section 18.2      Solicitation of Holders of Notes.

(a)        Solicitation.    The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of

 

51



--------------------------------------------------------------------------------

any other Financing Document. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to this
Section 18 or any other Financing Document to each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b)        Payment.  The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any other Financing Document unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.

(c)        Consent in Contemplation of Transfer.  Any consent given pursuant to
this Section 18 or any other Financing Document by a holder of a Note that has
transferred or has agreed to transfer its Note to the Company, any Subsidiary or
any Affiliate of the Company (either pursuant to a waiver under Section 18.1(d)
or subsequent to Section 8.6 having been amended pursuant to Section 18.1(d)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 18.3    Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 18 or any other Financing Document applies equally to
all holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or any other Financing Document shall
operate as a waiver of any rights of any holder of such Note.

Section 18.4    Notes Held by Company, etc.    Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under any Financing Document, or have
directed the taking of any action provided thereunder to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

 

52



--------------------------------------------------------------------------------

SECTION 19.            NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
facsimile, or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid), or (d) by e-mail or by Internet websites that
are freely accessible by the recipient. Any such notice must be sent:

(i)         if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)        if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

(iii)       if to the Company, to Getty Realty Corp., Two Jericho Plaza, Suite
110, Jericho, New York 11753, Attention of Chief Financial Officer (Facsimile
No. (516) 478-5493 and email address: [***]1) with copies to: (x) Getty Realty
Corp., Two Jericho Plaza, Suite 110, Jericho, New York 11753, Attention Chief
Legal Officer (Facsimile No. (516) 478-5490 and email address: [***]2) and
(y) DLA Piper LLP (US), 444 W. Lake Street, Suite 900, Chicago, Illinois
60606-0089, Attention: James M. Phipps, Esq. (Facsimile No. (312) 251-5735 and
email address: james.phipps@dlapiper.com), or at such other address as the
Company shall have specified to the holder of each Note in writing; provided
that the failure to deliver a copy under (y) above shall not affect the
effectiveness of the delivery of such notice or other communication to the
Company.

Notices under this Section 19 will be deemed given only when actually received,
except that (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor and any password or other
information necessary to make such notice or communication freely available to
the recipient; provided that, for facsimiles and both clauses (i) and (ii), if
such facsimile, notice, email or other communication is not sent during the
normal business hours of the recipient, such facsimile, notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

 

1 [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

2 [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

 

53



--------------------------------------------------------------------------------

SECTION 20.            REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 21.            CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to the Financing Documents that is proprietary in nature, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 21, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 21), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(x) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser; (y) in connection with any subpoena or other legal process;
provided, however, that in the event a

 

54



--------------------------------------------------------------------------------

Purchaser or holder of any Note receives a subpoena or other legal process to
disclose Confidential Information to any party, such Purchaser or holder shall,
if legally permitted, notify the Company thereof as soon as possible after such
Purchaser or holder has determined that it will respond to such subpoena or
legal process so that the Company may seek a protective order or other
appropriate remedy; provided further, however, that notwithstanding the
foregoing, no such Purchaser or holder shall be subject to any liability for
responding to such subpoena or legal process regardless of whether the Company
shall have been able to obtain such a protective order or avail itself of such
other appropriate remedy; or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any other Financing Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 21.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to any Financing Document, any Purchaser or holder of a
Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 21 shall supersede any such other confidentiality undertaking.

SECTION 22.            SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. Notwithstanding the foregoing, no such substitution shall release
such original Purchaser from its obligations hereunder until the Company’s
receipt in full of the purchase price for the Notes. In the event that such
Substitute Purchaser is so substituted as a Purchaser hereunder and such
Substitute Purchaser thereafter transfers to such original Purchaser all of the
Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.

 

55



--------------------------------------------------------------------------------

SECTION 23.                INDEMNITY; DAMAGE WAIVER.

(a)          The Company and each Subsidiary Guarantor shall indemnify each
Purchaser, each holder from time to time of a Note, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of:

(i)       the execution or delivery of this Agreement, any other Financing
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby;

(ii)      any Note or the use of the proceeds therefrom;

(iii)     any actual or alleged presence or release of Hazardous Substances on
or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries; or

(iv)     any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of such Indemnitee. In addition, the indemnification set forth in this
Section 23 in favor of any Related Party shall be solely in their respective
capacities as a director, officer, agent or employee, as the case may be.

(b)          To the extent permitted by applicable law, no Obligor shall assert,
and each Obligor hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Note or the use
of the proceeds thereof.

SECTION 24.                MISCELLANEOUS.

Section 24.1       Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

 

56



--------------------------------------------------------------------------------

Section 24.2    Accounting Terms.    All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP; provided that, if the Company notifies the
Required Holders that the Company requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Required Holders notify the Company that the Required Holders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Notwithstanding anything in this Agreement to the contrary, if at any time any
change in GAAP (including the adoption of the International Financial Reporting
Standards (IFRS)) would affect the computation of any financial ratio or
requirement set forth in any Financing Document, and either the Company or the
Required Holders shall so request, the Company and the holders of the Notes
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Holders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Company shall provide to the holders of the Notes
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
All references herein to consolidated financial statements of the Company and
its Subsidiaries or to the determination of any amount for the Company and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

Section 24.3    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

57



--------------------------------------------------------------------------------

Section 24.4    Construction, etc.    Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

As used in this Second Amended and Restated Note Purchase and Guarantee
Agreement and in the Notes, the term “this Agreement” and references thereto
shall mean this Second Amended and Restated Note Purchase and Guarantee
Agreement (including, without limitation, all Annexes, Schedules and Exhibits
attached hereto) as it may from time to time be amended, restated, supplemented,
modified or otherwise changed.

Section 24.5    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 24.6    Governing Law.    This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of New York without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

Section 24.7    Jurisdiction and Process; Waiver of Jury Trial.

(a)       Each Obligor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Obligor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b)       Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
this Section 24.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt

 

58



--------------------------------------------------------------------------------

furnished by the United States Postal Service or any reputable commercial
delivery service.

(c)       Nothing in this Section 24.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against any
Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)       The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

*    *    *    *    *

 

59



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

 

Very truly yours, GETTY REALTY CORP. By:  

  /s/ Christopher J. Constant

Name:   Christopher J. Constant Title:   President and Chief Executive Officer

GETTY PROPERTIES CORP. GETTY TM CORP. AOC TRANSPORT, INC. GETTYMART INC.
LEEMILT’S PETROLEUM, INC. SLATTERY GROUP INC. GETTY HI INDEMNITY, INC. GETTY
LEASING, INC. GTY MD LEASING, INC. GTY NY LEASING, INC. GTY MA/NH LEASING, INC.
GTY-CPG (VA/DC) LEASING, INC. GTY-CPG (QNS/BX) LEASING, INC. By:  

  /s/ Christopher J. Constant

Name:   Christopher J. Constant Title:   President and Chief Executive Officer
POWER TEST REALTY COMPANY LIMITED PARTNERSHIP By:   GETTY PROPERTIES CORP., its
General Partner

By:  

  /s/ Christopher J. Constant

Name:   Christopher J. Constant Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

GTY-PACIFIC LEASING, LLC By:   GETTY PROPERTIES CORP., its sole member

 

 

By:  

  /s/ Christopher J. Constant

Name:   Christopher J. Constant Title:   President and Chief Executive Officer

This Agreement is hereby

accepted and agreed to as

of the date hereof.

   

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

 /s/ Engin Okaya

Name:   Engin Okaya Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY By:  

PGIM, Inc., as investment manager

By:  

 /s/ Engin Okaya

Name:   Engin Okaya Title:   Vice President PRUDENTIAL LEGACY INSURANCE COMPANY
OF NEW JERSEY By:   PGIM, Inc., as investment manager By:    /s/ Engin Okaya
Name:   Engin Okaya Title:   Vice President PRUDENTIAL UNIVERSAL REINSURANCE
COMPANY By:   PGIM, Inc., as investment manager By:    /s/ Engin Okaya Name:  
Engin Okaya Title:   Vice President



--------------------------------------------------------------------------------

PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY By:  

PGIM, Inc., as investment manager

By:    /s/ Engin Okaya Name:   Engin Okaya Title:   Vice President PRUCO LIFE
INSURANCE COMPANY By:    /s/ Engin Okaya Name:   Engin Okaya Title:   Assistant
Vice President PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST By:   PGIM,
Inc., as investment manager By:    /s/ Engin Okaya Name:   Engin Okaya Title:  
Vice President PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY By:    /s/ Engin Okaya
Name:   Engin Okaya Title:   Assistant Vice President THE GIBRALTAR LIFE
INSURANCE CO., LTD. By:   Prudential Investment Management Japan Co., Ltd., as
Investment Manager By:   PGIM, Inc., as Sub-Adviser By:    /s/ Engin Okaya Name:
  Engin Okaya Title:   Vice President PRUDENTIAL ARIZONA REINSURANCE CAPTIVE
COMPANY By:   PGIM, Inc., as investment manager By:    /s/ Engin Okaya Name:  
Engin Okaya Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

[***]3

 

 

3 [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Bank Agent” means Bank of America, N.A., in its capacity as administrative
agent for the Bank Lenders under the Bank Credit Agreement, and its successors
and assigns in such capacity.

“Bank Amendment” has the meaning set forth in Section 10.14.

“Bank Credit Agreement” means the Credit Agreement, dated as of June 2, 2015,
among the Company, the Bank Agent and the lenders from time to time party
thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

Schedule B-1



--------------------------------------------------------------------------------

“Bank Lenders” means the lenders from time to time party to the Bank Credit
Agreement.

“Bank Loan Documents” means, collectively, the Bank Credit Agreement and all
other Loan Documents (as defined in the Bank Credit Agreement).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Cap Rate” means eight percent (8%).

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP as in effect on the
First A&R Closing Date.

“Cash and Cash Equivalents” means on any date, the sum of: (a) the aggregate
amount of cash then held by the Company or any of its Subsidiaries (as set forth
on the Company’s balance sheet for the then most recently ended fiscal quarter),
plus (b) the aggregate amount of Cash Equivalents (valued at fair market value)
then held by the Company or any of its Subsidiaries, plus (c) the aggregate
amount of cash or Cash Equivalents in restricted 1031 accounts under the
exclusive control of the Company.

“Cash Equivalents” means short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Prepayment Date” is defined in Section 8.7(c).

“Closing” is defined in Section 3.

“Closing Date” is defined in Section 4.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph of this Agreement.

“Confidential Information” is defined in Section 21.

 

Schedule B-2



--------------------------------------------------------------------------------

“Consolidated EBITDA” means an amount determined in accordance with GAAP equal
to: (x) (A) the Consolidated Net Income of the Company for the most recently
ended fiscal quarter, adjusted for straight-line rents and net amortization of
above-market and below-market leases, deferred financing leases and deferred
leasing incentives, plus income taxes, Consolidated Interest Expense,
depreciation and amortization, and calculated exclusive of any rent or other
revenue that has been earned by the Company or its Subsidiaries during such
fiscal quarter but not yet actually paid to the Company or its Subsidiaries
unless otherwise set off from net income, plus (B) the sum of the following
(without duplication and to the extent reflected as a charge or deduction in the
statement of such Consolidated Net Income for such period) (i) one-time cash
charges incurred during such fiscal quarter with respect to continued compliance
by the Company with the terms and conditions of the Financing Documents and Bank
Loan Documents, including, without limitation, legal fees, (ii) non-cash
impairments taken during such fiscal quarter, (iii) extraordinary and unusual
bad-debt expenses incurred in such quarter, (iv) any costs incurred in such
quarter in connection with the acquisition or disposition of Properties,
(v) non-cash allowances for deferred rent and deferred mortgage receivables
incurred in such quarter, (vi) losses on sales of operating real estate and
marketable securities incurred during such fiscal quarter and (vii) any other
extraordinary, non-recurring, expenses recorded during such fiscal quarter,
including any settlements in connection with litigation and reserves recorded
for environmental litigation, in each case, determined in accordance with GAAP,
less (C) the sum of the following (without duplication and to the extent
reflected as income in the statement of such Consolidated Net Income for such
period) (i) extraordinary and unusual bad debt reversals recorded in such fiscal
quarter (ii) gains on sales of operating real estate and marketable securities
incurred during such fiscal quarter and (iii) any other extraordinary,
non-recurring, cash income recorded during such fiscal quarter, in each case,
determined in accordance with GAAP, multiplied by (y) four (4). Consolidated
EBITDA will be calculated on a pro forma basis to take into account the impact
of any Property acquisitions and/or dispositions made by the Company or its
Subsidiaries during the most recently ended fiscal quarter, as well as any
long-term leases signed during such fiscal quarter, as if such acquisitions,
dispositions and/or lease signings occurred on the first day of such fiscal
quarter.

“Consolidated EBITDAR” means for any Person, the sum of (i) Consolidated EBITDA
plus (ii) (x) rent expenses exclusive of non-cash rental expense adjustments for
the most recently ended fiscal quarter of the Company, (y) multiplied by four
(4).

“Consolidated Group” means the Obligors and their consolidated Subsidiaries, as
determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total interest expense of the Company and its consolidated
Subsidiaries determined in accordance with GAAP (including for the avoidance of
doubt interest attributable to Capitalized Leases) and (ii) the Consolidated
Group’s Ownership Share of the Interest Expense of Unconsolidated Affiliates.

“Consolidated Net Income” means, with respect to any Person for any period and
without duplication, the sum of (i) the consolidated net income (or loss) of
such Person and its

 

Schedule B-3



--------------------------------------------------------------------------------

Subsidiaries, determined in accordance with GAAP and (ii) the Consolidated
Group’s Ownership Share of the net income (or loss) attributable to
Unconsolidated Affiliates.

“Consolidated Secured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness that is Secured Indebtedness.

“Consolidated Secured Recourse Indebtedness” means, at any time, the portion of
Consolidated Secured Indebtedness that is not Non-Recourse Indebtedness.

“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Company and its
Subsidiaries on a consolidated basis.

“Consolidated Unsecured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness that is Unsecured Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Event” is defined in Section 8.7.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“CPD” means CPD NY Energy Corp, a New York corporation.

“CPD Collateral” has the meaning specified in the definition of “CPD Note.”

“CPD Note” means the Promissory Note dated January 13, 2011, in the original
principal amount of $18,400,000, made by CPD to the order of Getty NY, as
amended by that certain Loan Modification Agreement, dated as of January 24,
2014, which promissory note on the Closing Date will (i) require monthly payment
of cash interest at a contractual rate of not less than 9.5% per annum,
(ii) have a stated maturity date of January 13, 2021, (iii) have an outstanding
balance of not more than $14,720,000, and (iv) be secured by mortgages and/or
deeds of trust providing for perfected, first priority liens granted by CPD in
favor of Getty NY on the following parcels of Real Properties (collectively, the
“CPD Collateral”):

 

Fee Properties -  

Site 11519

3 N. Chestnut St.

New Paltz, NY

 

Schedule B-4



--------------------------------------------------------------------------------

 

Site 15015

660 RT 9W

Highland, NY

Leasehold Properties -  

Site 11665

2469 Route 9

Fishkill, NY

 

Site 13101

377 Route 306

Monsey, NY

 

Site 19200

3480 North Road

Poughkeepsie, NY

“CPD Note Amount” means, at any time, an amount equal to fifty five percent
(55%) of the CPD Principal Balance at such time; provided, that the CPD Note
Amount shall automatically and permanently be reduced to zero upon the
occurrence of any CPD Note Event.

“CPD Note Event” any of the following shall constitute a CPD Note Event:

(a)        any amendment, waiver or other modification of the CPD Note that has
the effect of (i) reducing the cash rate of interest payable thereunder,
(ii) postponing or extending any date set forth in the CPD Note required for any
payment of principal, interest, fees or other amounts payable to Getty NY under
the CPD Note or (iii) reducing the principal of, or the rate of cash interest
payable on, the CPD Note;

(b)        an event of default under the CPD Note or any related loan or
collateral document resulting from a failure by CPD to make timely payment of
principal, interest, fees or other amounts required to be paid thereunder;

(c)        the lien in favor of Getty NY in all or any portion of the CPD
Collateral no longer constitutes a perfected, first priority lien thereon
securing the CPD Note;

(d)        CPD becomes subject to any proceedings under Debtor Relief Laws;

(e)        CPD assigns, or is released from, all or any portion of its
obligations under the CPD Note or any of the related loan and collateral
documents;

(f)        Getty NY assigns, participates or otherwise transfers all or any
portion of its interest in and under the CPD Note or any of the related loan and
collateral documents, or otherwise fails to be the sole payee under the CPD Note
or the sole secured party with respect to the CPD Collateral;

 

Schedule B-5



--------------------------------------------------------------------------------

(g)        Getty NY’s interest in the CPD Note or the CPD Collateral is subject
to any Lien or any restriction on the ability of Getty NY to transfer or
encumber same, or income therefrom or proceeds thereof (other than Permitted
Property Encumbrances);

(h)        any Person other than Getty NY has a Lien on any CPD Collateral other
than (i) Liens that are being contested by Getty NY or CPD in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and for which adequate reserves with respect
thereto are maintained on the books of Getty NY in accordance with GAAP and
(ii) a Lien that is removed on or prior to the date that is the earlier of
(i) thirty (30) days after the date that such Lien arises, and (ii) the date on
which any CPD Collateral or Getty NY or CPD’s interest therein is subject to
risk of sale, forfeiture, termination, cancellation or loss;

(i)        Getty NY’s interest in the CPD Note is subordinated to any obligation
of CPD in favor of any other Person; or

(j)        Getty NY shall cease to be a Subsidiary Guarantor, or shall repudiate
its obligations hereunder.

“CPD Principal Balance” means, at any time, the book value of the CPD Note at
such time determined in accordance with GAAP (including, for the avoidance of
doubt, any adjustments to the value of the CPD Note required under GAAP by
virtue of an impairment thereof).

“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

 

Schedule B-6



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any sanction under U.S. Economic
Sanctions Laws.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a lease entered into in the ordinary course of business) or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Disclosure Documents” is defined in Section 5.3.

“Dollar” and “$” mean lawful money of the United States.

“Electronic Delivery” is defined in Section 7.1(a).

“Eligible Ground Lease” means any Eligible Ground Lease (New) or Eligible Ground
Lease (Legacy).

“Eligible Ground Lease (Legacy)” means, as to any Property, a ground lease:

(a)        that is specifically identified on the Closing Date in Schedule C;

(b)        that has the Company or a Wholly-Owned Subsidiary of the Company as
lessee;

(c)        as to which no default or event of default has occurred or with the
passage of time or the giving of notice would occur;

(d)        under which no ground lessor has the unilateral right to terminate
such ground lease prior to expiration of the stated term of such ground lease
absent the occurrence of any casualty, condemnation or default by the Company or
any of its Subsidiaries thereunder; and

(e)        that has a remaining term of at least one year at all times.

“Eligible Ground Lease (New)” means, as to any Property, a ground lease:

(a)        that has the Company or a Wholly-Owned Subsidiary of the Company as
lessee;

(b)        as to which no default or event of default has occurred or with the
passage of time or the giving of notice would occur;

(c)        that has a remaining term (inclusive of any unexercised extension
options) of twenty five (25) years or more from the date such Property is
included as an Unencumbered Eligible Property;

 

Schedule B-7



--------------------------------------------------------------------------------

(d)        that provides the right of the lessee to mortgage and encumber its
interest in such Property without the consent of the lessor;

(e)        that includes an obligation of the lessor to give the holder of any
mortgage lien on such Property written notice of any defaults on the part of the
lessee and an agreement of such lessor that such lease will not be terminated
until such holder has had a reasonable opportunity to cure or complete
foreclosure and fails to do so;

(f)        that includes provisions that permit transfer of the lessee’s
interest under such lease on reasonable terms, including the ability to
sublease; and

(g)        that includes such other rights customarily required by mortgagees
making a loan secured by the interest of the holder of the leasehold estate
demised pursuant to a ground lease.

“Environmental Expenses” means, (a) for any four fiscal quarter period, an
amount equal to the sum of (i) the aggregate amount of cash expenditures made by
members of the Consolidated Group during such period in respect of costs
incurred to remediate environmental issues with respect to Properties (net of
the aggregate amount of cash received by members of the Consolidated Group
during such period from any available State environmental funds in respect of
any such environmental issues) and (ii) the aggregate amount of fees and
expenses paid by members of the Consolidated Group during such period to legal
and other professional advisors engaged to represent or otherwise advise one or
more members of the Consolidated Group in connection with (A) litigations or
proceedings (whether judicial, administrative or other) concerning environmental
issues with respect to Properties and (B) investigations, audits and similar
inquiries of any Governmental Authority with respect to Properties and (b) for
any one fiscal quarter period, an amount equal to the amount determined in
accordance with the preceding immediately clause (a) for the four fiscal quarter
period ending on the last day of such one fiscal quarter period, divided by four
(4).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any Subsidiary Guarantor or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

Schedule B-8



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Subsidiary” means any Subsidiary of the Company that:

(a)        does not own or ground lease all or any portion of any Unencumbered
Eligible Property,

 

Schedule B-9



--------------------------------------------------------------------------------

(b)        does not, directly or indirectly, own all or any portion of the
Equity Interests of any Subsidiary of the Company that owns an Unencumbered
Eligible Property, and

(c)        either is:

(i)        not a Wholly-Owned Subsidiary of the Company, or

(i)        a borrower or guarantor of Secured Indebtedness owed to a
non-affiliate (or a direct or indirect parent of such borrower or guarantor
(other than the Company)), and the terms of such Secured Indebtedness prohibit
such Subsidiary from becoming a Subsidiary Guarantor.

Notwithstanding anything to the contrary contained herein, (x) no Subsidiary
that is, or is required to become, a “Guarantor” under and pursuant to the terms
of any Bank Loan Document or is a borrower or other obligor under any Bank Loan
Document, shall be an Excluded Subsidiary hereunder, and (y) subject to the
preceding clause (x), any Subsidiary that does not own any assets on the Closing
Date will be deemed to be an Excluded Subsidiary until the date on which such
Subsidiary acquires any assets, at which time such Subsidiary will automatically
cease to be an Excluded Subsidiary unless such Subsidiary otherwise meets the
requirements (a), (b) and (c) above.

“Existing Agreement” is defined in Section 1.1.

“Existing Notes” is defined in Section 1.1.

“Existing Series A Notes” is defined in Section 1.1.

“Existing Series B Notes” is defined in Section 1.1.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Financing Documents” means this Agreement, the Notes, and each other agreement
executed and delivered to or for the benefit of the holders of Notes in
connection with the transactions contemplated hereby, as each may be amended,
restated, supplemented or otherwise modified from time to time.

“First A&R Closing Date” means June 2, 2015.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDAR (less any cash payments made in respect of
Environmental Expenses made during the then most recently ended period of four
fiscal quarters to the extent not already deducted in the calculation of
Consolidated EBITDAR) (exclusive of non-cash GAAP adjustments related to
Environmental Expenses) as of the end of the most recently ended fiscal quarter,
to (b) the sum of all interest incurred (accrued, paid or capitalized and
determined based upon the actual interest rate), plus regularly scheduled
principal payments paid with respect to

 

Schedule B-10



--------------------------------------------------------------------------------

Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness), plus rent expenses (exclusive of
non-cash rental expense adjustments), plus dividends on preferred stock or
preferred minority interest distributions, with respect to this clause (b), all
calculated with respect to the then most recently ended fiscal quarter and
multiplied by four (4), and, with respect to both clauses (a) and (b), all
determined on a consolidated basis in accordance with GAAP.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Fraudulent Transfer Laws” is defined in Section 15.11.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Consolidated Net Income of the Company and its
Subsidiaries for such period, excluding gains (or losses) from sales of
property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that “Funds From
Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Company containing calculations in
reasonable detail satisfactory to the Required Holders. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to ASC 805, including, without limitation, (i) the addition to
Consolidated Net Income of costs and expenses related to ongoing consummated
acquisition transactions during such period; and (ii) the subtraction from
Consolidated Net Income of costs and expenses related to acquisition
transactions terminated during such period.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Getty NY” means GTY NY Leasing, Inc., a Delaware corporation.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Schedule B-11



--------------------------------------------------------------------------------

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, or anyone else
acting in an official capacity.

“Guaranteed Obligations” is defined in Section 15.1.

“Guarantee” means, as to any Person, (without duplication with respect to such
Person) (a) any obligation, contingent or otherwise, of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. Customary Non-Recourse Carve-Outs shall not, in and of
themselves, be considered to be a Guarantee unless demand has been made for the
payment or performance of such Customary Non-Recourse Carve-Outs.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Incorporated Provision” means a term or condition with respect to Indebtedness
incorporated herein under Section 9.10.

 

Schedule B-12



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements) to the extent such
instruments or agreements support financial, rather than performance,
obligations;

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are not past due for more than 60 days);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)          Capitalized Leases and Synthetic Lease Obligations;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person (valued, in the case of a redeemable preferred Equity
Interest, at its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends);

(h)        all Off-Balance Sheet Arrangements of such Person; and

(i)         all Guarantees of such Person in respect of any of the foregoing,
excluding guarantees of Non-Recourse Indebtedness for which recourse is limited
to liability for Customary Non-Recourse Carve-Outs.

For all purposes hereof, (i) Indebtedness shall include the Consolidated Group’s
Ownership Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates and (ii) the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capitalized
Lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

 

Schedule B-13



--------------------------------------------------------------------------------

“Indemnitee” is defined in Section 23(a).

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Property Criteria”.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Subsidiary Guarantors” is defined in the introductory paragraph of this
Agreement.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
Pension Plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

“Interest Expense” means, for any period with respect to any Person, without
duplication, total interest expense of such Person and its consolidated
Subsidiaries determined in accordance with GAAP (including for the avoidance of
doubt interest attributable to Capitalized Leases).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any Real Property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct Real Property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Issuance Fee” shall mean a fee in the amount of 0.10% of the aggregate
principal amount of the Series C Notes.

“Joinder” means a joinder agreement substantially in the form of Exhibit A
attached hereto.

 

Schedule B-14



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lease” means a lease, sublease and/or occupancy or similar agreement under
which the Company or any Subsidiary is the landlord (or sub-landlord) or lessor
(or sub-lessor) the terms of which provide for a Person that is not an Affiliate
of the Company to occupy or use any Real Property, or any part thereof, whether
now or hereafter executed and all amendments, modifications or supplements
thereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, negative
pledge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing), and in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Make-Whole Amount” is defined in Section 8.8.

“Management Fees” means, with respect to each Property for any period, an amount
equal to two percent (2.0%) per annum on the aggregate rent (including base rent
and percentage rent) due and payable under leases with respect to such Property.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Company or
the Company and its Subsidiaries taken as a whole; (b) a material adverse effect
on the rights and remedies of any holder of Notes under any Financing Document,
or of the ability of the Obligors taken as a whole to perform their obligations
under any Financing Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Obligor of any
Financing Document to which it is a party.

“Material Property Event” means the occurrence of any event or circumstance that
would reasonably be expected to result in a material adverse effect with respect
to the use, operations or marketability of an Unencumbered Eligible Property.

“Maturity Date” is defined in the first paragraph of each Note.

 

Schedule B-15



--------------------------------------------------------------------------------

“Minimum Lease Term Requirement” means at any time, that the then average
weighted remaining term of all Leases pertaining to Unencumbered Eligible
Properties, excluding extension options, is at least (i) prior to the second
anniversary of the First A&R Closing Date, six (6) years, and (ii) thereafter,
five (5) years. For purposes of the foregoing, the remaining term of a Lease
pertaining to an Unencumbered Eligible Property shall be weighted based on the
rent (including base rent and percentage rent) due and payable thereunder
relative to the rent (including base rent and percentage rent) of all Leases
pertaining to Unencumbered Eligible Properties.

“Minimum Property Condition” means, at any time, the aggregate Unencumbered
Asset Value of all Unencumbered Eligible Properties is at least $500,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Bank Loan Document or any
Financing Document) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person.

“Net Aggregate Debt” means, (a) the aggregate amount of Indebtedness outstanding
under the Financing Documents and the Bank Loan Documents, plus (b) all other
Indebtedness incurred by the Company and its Subsidiaries, including, without
limitation, Indebtedness arising under Capitalized Leases less (c) Unrestricted
Cash and Cash Equivalents held by the Company (as set forth on the Company’s
balance sheet for the most recently ended fiscal quarter), but expressly
excluding any funds held by the Company or its Subsidiaries in 1031 exchange
intermediary accounts, not to exceed $25,000,000 in the aggregate for all such
Unrestricted Cash and Cash Equivalents.

“Net Debt to EBITDA Ratio” means, as of any date of determination, the ratio of
Net Aggregate Debt to Consolidated EBITDA, as of the end of the most recently
ended fiscal quarter

“NOI” means, with respect to any Property for any period, property rental and
other income derived from the operation of such Property from Qualified Tenants
paying rent as determined in accordance with GAAP, minus the amount of all
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the ownership

 

Schedule B-16



--------------------------------------------------------------------------------

and operation of such Property for such period, including, without limitation,
Management Fees, Environmental Expenses and amounts accrued for the payment of
real estate taxes and insurance premiums, but excluding (a) any general and
administrative expenses related to the operation of the Company and its
Subsidiaries, (b) any interest expense or other debt service charges and (c) any
non-cash charges such as depreciation or amortization of financing costs.

“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash or Cash Equivalents and other assets of nominal
value incidental to the ownership of such Single Asset Entity.

“Notes” is defined in Section 1.4.

“Obligors” means collectively, the Company and the Subsidiary Guarantors.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Off-Balance Sheet Arrangement” means liabilities and obligations of a Person on
a non-consolidated basis in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) including such liabilities and obligations which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the its report on Form 10 Q or
Form 10 K (or their equivalents) if such Person were required to file the same
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor):

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

Schedule B-17



--------------------------------------------------------------------------------

certificate or articles of formation or organization and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary thereof) or any Unconsolidated Affiliate of a Person,
such Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Notes, this
Agreement and any Subsidiary Guarantee) of the Company or any Subsidiary
Guarantor owing to a Person that is not the Company or an Affiliate thereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Businesses” means owning, the business of leasing and operating
gasoline station or convenience store properties and related petroleum
distribution terminals, and other retail real properties, business activities
reasonably related to the foregoing (including the creation or acquisition of
any interest in any Subsidiary (or entity that following such creation or
acquisition would be a Subsidiary) for the purpose of conducting the foregoing
activities) and any other single-tenant net lease business, in each case that
are permitted for real estate investment trusts under the Code.

“Permitted Equity Encumbrances” means Liens for taxes, assessments or
governmental charges which are (a) immaterial to the Company and its
Subsidiaries, taken as a whole, (b) not overdue for a period of more than thirty
(30) days or (c) being contested in good faith and by appropriate actions or
proceedings diligently conducted (which actions or proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP.

“Permitted Investments” means, subject to the limitation set forth in
Section 10.6 hereof:

 

Schedule B-18



--------------------------------------------------------------------------------

(a)        Investments held by the Company or its Subsidiaries in the form of
cash or Cash Equivalents;

(b)        Investments made in Obligors and their Subsidiaries subject to the
limitations on Investments described in clauses (d) through (j) of this
definition;

(c)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
lessees to the extent reasonably necessary in order to prevent or limit loss;

(d)        Investments consisting of purchase money mortgages or other financing
provided to Persons in connection with the sale of a Property; provided that the
aggregate amount of Investments made pursuant to this clause (d) (i) does not
exceed 10% of the Total Asset Value at any time and (ii) taken together with the
aggregate amount of Investments made pursuant to clauses (e) through (j) of this
definition (without duplication), does not exceed 30% of the Total Asset Value
at any time;

(e)        Investments (whether originated or acquired by the Company or a
Subsidiary thereof) consisting of loans (excluding loans described in clause
(d) of this definition) secured by mortgages or deeds of trust on one or more
real properties that are described in the definition of “Permitted Businesses”;
provided that the aggregate amount of Investments made pursuant to this clause
(e) (i) does not exceed 15% of the Total Asset Value at any time and (ii) taken
together with the aggregate amount of Investments made pursuant to clauses
(d) and (f) through (j) of this definition (without duplication), does not
exceed 30% of the Total Asset Value at any time;

(f)        Investments in unimproved land (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns
unimproved land); provided that the aggregate amount of Investments made
pursuant to this clause (f) (i) does not exceed 10% of the Total Asset Value at
any time and (ii) taken together with the aggregate amount of Investments made
pursuant to clauses (d), (e), (g), (h), (i) and (j) of this definition (without
duplication), does not exceed 30% of the Total Asset Value at any time;

(g)        Investments in marketable securities traded on the New York Stock
Exchange (NYSE), the American Stock Exchange (AMEX) or the NASDAQ Stock Market
(National Market System Issues only); provided that the aggregate amount of
Investments made pursuant to this clause (g) (i) does not exceed 5% of the Total
Asset Value at any time and (ii) taken together with the aggregate amount of
Investments made pursuant to clauses (d), (e), (f), (h), (i) and (j) of this
definition (without duplication), does not exceed 30% of the Total Asset Value
at any time;

(h)        Investments in any Unconsolidated Affiliates (including through the
purchase or other acquisition of Equity Interests of any Unconsolidated
Affiliate, but excluding Investments described in clause (g) of this
definition); provided that the

 

Schedule B-19



--------------------------------------------------------------------------------

aggregate amount of Investments made pursuant to this clause (h) (i) does not
exceed 5% of the Total Asset Value at any time and (ii) taken together with the
aggregate amount of Investments made pursuant to clauses (d), (e), (f), (g), (i)
and (j) of this definition (without duplication), does not exceed 30% of the
Total Asset Value at any time;

(i)        Investments in respect of costs to acquire, construct or develop Real
Property under development (i.e. a property which is being developed for which a
certificate of occupancy has not been issued); provided that the aggregate
amount of Investments made pursuant to this clause (i) (i) does not exceed 10%
of the Total Asset Value at any time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d) through (h) and (j) of this
definition (without duplication), does not exceed 30% of the Total Asset Value
at any time;

(j)        Investments in multitenant retail properties; provided that the
aggregate amount of Investments made pursuant to this clause (j) (i) does not
exceed 10% of the Total Asset Value at any time and (ii) taken together with the
aggregate amount of Investments made pursuant to clauses (d) through (i) of this
definition (without duplication), does not exceed 30% of the Total Asset Value
at any time;

(k)        Investments in Swap Contracts otherwise permitted under this
Agreement; and

(l)         other Investments in Permitted Businesses (including through the
creation, purchase or other acquisition of the Equity Interests of any
Subsidiary (or other Person that following such creation, purchase or other
acquisition would be a Subsidiary)) subject to the limitations on Investments
described in clauses (d) through (j) of this definition;

provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (b) or (d) through (l) above be consummated if,
(i) immediately before or immediately after giving effect thereto, a Default or
Event of Default shall have occurred and be continuing or would result therefrom
or (ii) the Company and its Subsidiaries would not be in compliance, on a pro
forma basis, with the provisions of Section 10.1.

Determinations of whether an Investment is permitted pursuant to clauses (b),
(d) through (k) or (l) above will be made after giving effect to the subject
Investment and the value of any such Investment will be determined in the same
manner as provided in the definition of Total Asset Value.

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Company or a Subsidiary
to make Restricted Payments or transfer property to the Company or any
Subsidiary Guarantor which limitations are not, taken as a whole, materially
more restrictive than those contained in this Agreement, (b) limitations on the
creation of any Lien on any assets of a Person that are not, taken as a whole,
materially more restrictive than those contained in this Agreement or any other
Financing Document or (c) any

 

Schedule B-20



--------------------------------------------------------------------------------

requirement that Pari Passu Obligations be secured on an “equal and ratable
basis” to the extent that the Notes and this Agreement are secured.

“Permitted Property Encumbrances” means:

(a)        Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP.

(b)        easements, rights-of-way, sewers, electric lines, telegraph and
telephone lines, restrictions (including zoning restrictions), encroachments,
protrusions and other similar encumbrances affecting Real Property which (i) to
the extent existing with respect to an Unencumbered Eligible Property, do not
constitute a Material Property Event or (ii) to the extent existing with respect
to a Property that is not an Unencumbered Eligible Property, could not
reasonably be expected to have a Material Adverse Effect;

(c)        mechanics’, materialmen’s, repairmen’s or other like Liens arising in
the ordinary course of business that are not overdue for a period of more than
thirty (30) days or are being contested in good faith and by appropriate actions
or proceedings diligently conducted (which actions or proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person;

(d)        any interest or right of a lessee of a Property under leases entered
into in the ordinary course of business of the applicable lessor; and

(e)        rights of lessors under Eligible Ground Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Property” means the properties owned by the Company and/or any of its
Subsidiaries, or in which the Company or any of its Subsidiaries has a leasehold
interest.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

 

Schedule B-21



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualified Tenant” means , at any time, a Tenant under a Lease of Property that
meets the following criteria: (a) either such Tenant is itself in occupancy of
such Property or, if such Property is occupied by subtenants of such Tenant, the
Company and its Subsidiaries have no reason to believe that the failure of such
subtenants to occupy such Property would reasonably be expected to result in
such Tenant defaulting its monetary obligations under the Lease of such Property
to which it is a party as lessee, (b) such Tenant is not subject to any
proceedings under Debtor Relief Laws, (c) such Tenant is not more than one month
in arrears on its rent payments due under the Lease of such Property to which it
is a party as lessee, and (d) if such Tenant has one or more sub-tenants,
neither the Company nor any of its Subsidiaries has actual knowledge, without
inquiry or investigation, of any monetary defaults by such sub-tenant(s) under
its sublease with such Tenant that would reasonably be expected to result in
such Tenant defaulting its monetary obligations under the Lease of such Property
to which it is a party as lessee.

“Ratable Amount” means, at any time, with respect to any Term Facility Related
Prepayment Offer and the Notes held by any holder at such time, the amount equal
to the aggregate principal amount of the Notes held by such holder multiplied by
the percentage by which the principal amount of the term loans under the Bank
Credit Agreement were reduced by the relevant prepayment under Section 2.05(c)
of the Bank Credit Agreement.

“Real Property” as to any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means Indebtedness, other than Indebtedness under the
Financing Documents, that is not Non-Recourse Indebtedness; provided that
personal recourse for Customary Non-Recourse Carve-Outs shall not, by itself,
cause such Indebtedness to be characterized as Recourse Indebtedness.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

Schedule B-22



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Holders” means at any time on or after the Closing, the holders of at
least a majority in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

“Secured Indebtedness” means Indebtedness of any Person that is secured by a
Lien on any asset (including without limitation any Equity Interest) owned or
leased by the Company, any Subsidiary thereof or any Unconsolidated Affiliate,
as applicable; provided that a negative pledge shall not, in and of itself,
cause any Indebtedness to be considered to be Secured Indebtedness.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or comptroller of the
Company.

“Series A Notes” means the Existing Series A Notes, as amended, restated or
otherwise modified from time to time, and shall include any notes issued in
substitution, replacement or exchange therefor in the form attached hereto as
Schedule 1-A pursuant to Section 13.

“Series B Notes” means the Existing Series B Notes, as amended, restated or
otherwise modified from time to time, and shall include any notes issued in
substitution, replacement or exchange therefor in the form attached hereto as
Schedule 1-B pursuant to Section 13.

 

Schedule B-23



--------------------------------------------------------------------------------

“Series C Notes” is defined in Section 1.4.

“Series C Purchaser” is defined in Section 2.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Significant Subsidiary” means, on any date of determination, each Subsidiary or
group of Subsidiaries of the Company (a) whose total assets as of the last day
of the then most recently ended fiscal quarter were equal to or greater than 10%
of the Total Asset Value at such time, or (b) whose gross revenues were equal to
or greater than 10% or more of the consolidated revenues of the Company and its
Subsidiaries for the then most recently ended period of four fiscal quarters (it
being understood that all such calculations shall be determined in the aggregate
for all Subsidiaries of the Company subject to any of the events specified in
clause (g), (h) or (i) of Section 11).

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases a Property and/or cash or Cash Equivalents and other assets of
nominal value incidental to such Person’s ownership of such Property; (b) is
engaged only in the business of owning, developing and/or leasing such Property;
and (c) receives substantially all of its gross revenues from such Property. In
addition, if the assets of a Person consist solely of (i) Equity Interests in
one or more other Single Asset Entities and (ii) cash or Cash Equivalents and
other assets of nominal value incidental to such Person’s ownership of the other
Single Asset Entities, such Person shall also be deemed to be a Single Asset
Entity for purposes of this Agreement (such an entity, a “Single Asset Holding
Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

 

Schedule B-24



--------------------------------------------------------------------------------

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor” means, collectively, (a) each Initial Subsidiary
Guarantor, (b) each Subsidiary that is, or is required to become, a “Guarantor”
under and pursuant to the terms of any Bank Loan Document and (c) each
Subsidiary that from time to time becomes party hereto as a Subsidiary Guarantor
pursuant to Section 9.13 hereof, and in each case under clauses (a), (b) and
(c) together with their successors and permitted assigns.

“Substitute Purchaser” is defined in Section 22.

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

Schedule B-25



--------------------------------------------------------------------------------

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Purchaser or any Affiliate of a Purchaser).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, as of any date of determination, (a) Shareholders’
Equity minus (b) the Intangible Assets of the Company and its Subsidiaries, plus
(c) all accumulated depreciation and amortization of the Company and its
consolidated Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any tenant, lessee, licensee or occupant under a Lease, including
a subtenant or a subleasee.

“Term Facility Related Prepayment Date” is defined in Section 8.3(a).

“Term Facility Related Prepayment Offer” is defined in Section 8.3(a).

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $30,000,000, (b) with respect to Non-Recourse Indebtedness of any
Person, $75,000,000 and (c) with respect to the Swap Termination Value owed by
any Person, $30,000,000.

“Total Asset Value” means, on any date of determination, the sum (without
duplication) of (a) the Consolidated Group’s Ownership Share of NOI for the
period of four full fiscal quarters ended on or most recently ended prior to
such date (excluding the Consolidated Group’s Ownership Share of NOI for any
Property not owned or leased for the entirety of such four fiscal quarter
period), and divided by the Cap Rate, (b) the aggregate cash acquisition price
paid to a Person that is not an Affiliate of the Company for Properties (other
than unimproved land, or properties that are under construction or otherwise
under development and not yet substantially complete) that has not been owned or
ground leased pursuant to an Eligible Ground Lease, as of the last day of the
fiscal quarter ended on or most recently ended prior to such date for a period
of less than four full fiscal quarters as of such date, plus the amount of
capital expenditures actually spent by the Company or a consolidated Subsidiary
thereof in connection with such Properties, (c) Cash and Cash Equivalents,
(d) investments in marketable securities, valued at the lower of GAAP book value
or “market” as of the end of the fiscal quarter ended on or most recently ended
prior to such date, (e) the aggregate GAAP book value of all unimproved land and
properties that are under construction or otherwise under development and not
yet

 

Schedule B-26



--------------------------------------------------------------------------------

substantially complete owned or leased as of the last day of the fiscal quarter
ended on or most recently ended prior to such date and (f) the aggregate GAAP
book value of mortgage notes receivable as of the last day of the fiscal quarter
ended on or most recently ended prior to such date. The Consolidated Group’s
Ownership Share of assets held by Unconsolidated Affiliates (excluding assets of
the type described in clauses (c) and (d) above) will be included in the
calculation of Total Asset Value on a basis consistent with the above described
treatment for wholly owned assets.

“Transactions” means the execution, delivery and performance by the Company of
this Agreement, the issuance of the Notes hereunder and the guaranties by the
Subsidiary Guarantors of the Indebtedness owing to the Purchasers hereunder.

“UEP Proposal Package” means, at any date, with respect to any proposed
Unencumbered Eligible Property which is a newly acquired net lease business
(other than an operating gasoline station or a convenience store), the following
items, each in writing and in form reasonably satisfactory to Required Holders:

(a)        a description of such Property, any Tenants occupying (and, if
applicable, intended to occupy) such Property and the business(es) intended to
be operated at such Property, and a summary of all material terms for existing
Leases (and, if applicable, Leases intended to be entered into);

(b)        projected NOI of such Property for the immediately succeeding thirty
six (36) consecutive calendar month period;

(c)        if such Property is then the subject of an acquisition transaction
the Company’s approval memorandum (to include NOI for the immediately preceding
twelve (12) months); and

(d)        if such Property is subject to a ground lease, a summary of all
material terms of such ground lease (and, if requested by the holders of Notes,
a copy thereof).

“Unconditional Guarantee” is defined in Section 15.1.

“Unconsolidated Affiliate” means, at any date, any Person (x) in which any
member of the Consolidated Group, directly or indirectly, holds an Equity
Interest, which investment is accounted for in the consolidated financial
statements of the Company on an equity basis of accounting and (y) whose
financial results are not consolidated with the financial results of the Company
under GAAP.

“Unencumbered Asset Value” means, as of any date of determination, the sum of

(a)        (i) the aggregate Unencumbered NOI from Unencumbered Eligible
Properties owned, or ground leased pursuant to an Eligible Ground Lease, for the
period of four full fiscal quarters ended on or most recently ended prior to
such date, divided by (ii) the Cap Rate,

 

Schedule B-27



--------------------------------------------------------------------------------

(b)        the sum of (i) the aggregate cash acquisition price paid to a Person
that is not an Affiliate of the Company for all Unencumbered Eligible Properties
that were owned, or ground leased pursuant to an Eligible Ground Lease, as of
the last day of the fiscal quarter ended on or most recently ended prior to such
date for a period less than four full fiscal quarters plus (ii) an amount equal
to the lesser of (A) the amount of capital expenditures actually spent by the
Company or a consolidated Subsidiary thereof in connection with such
Unencumbered Eligible Properties and (B) ten percent (10%) of the aggregate cash
acquisition price paid for such Unencumbered Eligible Properties as referred to
in the clause (b)(i) above; and

(c)        the CPD Note Amount on such date;

provided, however that not more than fifteen percent (15%) of the Unencumbered
Asset Value at any time may be in respect of Unencumbered Eligible Properties
that are subject to Eligible Ground Leases (rather than Wholly-Owned in fee
simple), with any excess over the foregoing limit being excluded from
Unencumbered Asset Value.

“Unencumbered Eligible Property” has the meaning specified in the definition of
“Unencumbered Property Criteria”.

“Unencumbered NOI” means, as for any period, the aggregate NOI that is
attributable to all Unencumbered Eligible Properties owned, or ground leased
pursuant to an Eligible Ground Lease, during such period; provided, that not
more than 30% of the aggregate Unencumbered NOI for all Unencumbered Eligible
Properties at any time may come from any single Tenant (together with its
Affiliates), with any excess over the foregoing limit being excluded from such
aggregate Unencumbered NOI.

“Unencumbered Property Criteria” in order for any Property to be included as an
Unencumbered Eligible Property it must meet and continue to satisfy each of the
following criteria (each such property that meets such criteria being referred
to as an “Unencumbered Eligible Property”):

(a)        the Property is operated as a Permitted Business and is (i) an
operating gasoline station, (ii) a convenience store or (iii) any other net
lease business; provided that, for any Property on which such other net lease
business is operated on the date such Property is acquired, the holders of Notes
have received a UEP Proposal Package and such other net lease business has been
approved by the holders of Notes;

(b)        the Property is Wholly-Owned in fee simple directly by, or is ground
leased pursuant to an Eligible Ground Lease directly to, the Company or a
Subsidiary Guarantor;

(c)        each Unencumbered Property Subsidiary with respect to the Property
must be a Wholly-Owned Subsidiary of the Company and be a Subsidiary Guarantor;

(d)        each Unencumbered Property Subsidiary with respect to the Property
must be organized in a state within the United States of America or in the
District of Columbia,

 

Schedule B-28



--------------------------------------------------------------------------------

and the Property itself must be located in a state within the United States of
America or in the District of Columbia;

(e)        the Equity Interests of each Unencumbered Property Subsidiary with
respect to such Property are not subject to any Liens (including, without
limitation, any restriction contained in the organizational documents of any
such Subsidiary that limits the ability to create a Lien thereon as security for
indebtedness) other than Permitted Equity Encumbrances;

(f)        the Property is not subject to any ground lease (other than an
Eligible Ground Lease), Lien or any restriction on the ability of the Company
and each Unencumbered Property Subsidiary with respect to such Property to
transfer or encumber such property or income therefrom or proceeds thereof
(other than Permitted Property Encumbrances);

(g)        the Property does not have any title, survey, environmental,
structural, architectural or other defects that would interfere with the use of
such properties for their intended purpose in any material respect and shall not
be subject to any condemnation or similar proceeding;

(h)        no Unencumbered Property Subsidiary with respect to such Property
shall be subject to any proceedings under any Debtor Relief Law;

(i)        no Unencumbered Property Subsidiary with respect to such Property
shall incur or otherwise be liable for any Indebtedness (other than
(x) Indebtedness under the Financing Documents, (y) Unsecured Debt arising under
the Bank Loan Documents and (z) in the case of an Unencumbered Property
Subsidiary that indirectly owns all or any portion of an Unencumbered Eligible
Property (an “Indirect Owner”), unsecured guaranties of Non-Recourse
Indebtedness of a Subsidiary thereof for which recourse to such Indirect Owner
is contractually limited to liability for Customary Non-Recourse Carve-Outs);
and

(j)        the business(es) operated at such Property would not, in the
reasonable judgment of the holder of any Note, reasonably be expected to cause
such holder to violate any applicable law or regulation.

“Unencumbered Property Subsidiary” means each Subsidiary of the Company that
owns, or ground leases, directly or indirectly, all or a portion of any
Unencumbered Eligible Property.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means on any date, the sum of: (a) the
aggregate amount of unrestricted cash then held by the Company or any of its
Subsidiaries (as set forth on the Company’s balance sheet for the then most
recently ended fiscal quarter), plus (b) the aggregate amount of unrestricted
Cash Equivalents (valued at fair market value) then held by the Company or any
of its Subsidiaries. As used in this definition, “Unrestricted” means,

 

Schedule B-29



--------------------------------------------------------------------------------

with respect to any asset, the circumstance that such asset is not subject to
any Liens or claims of any kind in favor of any Person.

“Unsecured Debt” means Indebtedness of any Person that is not Secured
Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned” means with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,

(a)        any definition of or reference to any agreement, instrument or other
document herein (including any Organization Documents), shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein),

(b)        any reference herein to any Person shall be construed to include such
Person’s successors and assigns,

(c)        the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and

 

Schedule B-30



--------------------------------------------------------------------------------

(d)        all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement.

 

Schedule B-31



--------------------------------------------------------------------------------

SCHEDULE C

Eligible Ground Leases (Legacy)

 

Property #

  

Address

  

City

  

State

   Zip

16

   98-21 Rockaway Blvd    Ozone Park    NY    11417

77

   758 Pelham Rd    New Rochelle    NY    10805

78

   1800 Central Ave    Yonkers    NY    10700

103

   200 Westchester Ave    Port Chester    NY    10573

115

   3400-08 Baychester Ave    Bronx    NY    10475

126

   4302 Ft Hamilton Pwy    Brooklyn    NY    11219

128

   2504 Harway Ave    Brooklyn    NY    11214

235

   1820 Richmond Road    Staten Island    NY    10306

254

   1700 Georges Rd. Route 130    North Brunswick    NJ    08902

319

   120 Moffatt Road    Mahwah    NJ    07430

323

   3083 Webster Ave    Bronx    NY    10467

350

   69 Pascack Road    Spring Valley    NY    10977

363

   350 Rockaway Tpke    Cedarhurst    NY    11516

366

   440 Hawkins Ave    Lake Ronkonkoma    NY    11779

544

   190 Aqueduct Road    White Plains    NY    10606

546

   56-02 Broadway    Woodside    NY    11377

549

   1220 East 233Rd Street    Bronx    NY    10466

561

   387 Port Richmond Ave.    Staten Island    NY    10302

571

   660 North Broadway    N. White Plains    NY    10600

572

   476 Commerce & Rte 141    Hawthorne    NY    10532

573

   1 Pleasantville Road    Pleasantville    NY    10570

574

   3230 Route 22    Patterson    NY    12563

576

   331 Tuckahoe Road    Yonkers    NY    10700

577

   719 Bronx River Rd    Yonkers    NY    10700

578

   1 Boston Post Rd    Rye    NY    10580

579

   185 North Highland Ave    Ossining    NY    10562

595

   222 Danbury Rd    New Milford    CT    06776

596

   195 State Street    North Haven    CT    06473

613

   1830 Post Road East    Westport    CT    06880

652

   R.D.#l Route 130    Beverly    NJ    08010

654

   669 Somerset Street    Somerset    NJ    08873

667

   639 Rte 17 South    Paramus    NJ    07652

681

   1258 Middle Country Rd    Selden    NY    11784

688

   301 East & Whiting Sts    Plainville    CT    06062

751

   630 Lincoln Hwy Rt 1    Fairless Hills    PA    19030

6151

   105 West Street    Bristol    CT    06010

6155

   368 West High Street    Cobalt    CT    06414

6156

   384 Main Street    Durham    CT    06422

6158

   56 Enfield Street    Enfield    CT    06082

6172

   506 Talcotville Road    Vernon    CT    06066

6179

   930 Silas Deane Highway    Wethersfield    CT    06109

6181

   1309 Boston Post Road    Westbrook    CT    06498

6766

   3050 Whitney Ave    Hamden    CT    06514

6853

   126 South Road    Enfield    CT    06082

8635

   Basin Road & Frenchtown Tpke.    New Castle    DE    19720

30161

   65 Main Street    Milford    MA    01757

30203

   380 Southbridge Street    Auburn    MA    01501

30205

   257 West Boylston Street    West Boylston    MA    01583

30209

   61-63 Middlesex Turnpike    Burlington    MA    01803

30210

   189 Chelmsford Street    Chelmsford    MA    01824

30212

   149 Endicott Street    Danvers    MA    01923

30216

   26 Commercial Road    Leominster    MA    01453

30218

   460 King Street    Littleton    MA    01460

30232

   30 Lackey Dam Road    Uxbridge    MA    01516

30235

   126 Turnpike Road    Westborough    MA    01581

30515

   331 Bennington St    Boston    MA    02128

30562

   1 Oak Hill Road    Westford    MA    01886

30710

   350 Greenwood Street    Worcester    MA    01607

55312

   1932 South Willow Street    Manchester    NH    03103

55319

   270 Main Dunstable Road    Nashua    NH    03062

56145

   3639 Route 9 (North)    Freehold    NJ    07728

56276

   1490 Bergen Boulevard    Fort Lee    NJ    07024

56852

   134 NJ Route 4 (East Bound)    Englewood    NJ    07631

58054

   490 Pulaski Road    Greenlawn    NY    11740

58064

   1880 Front Street    East Meadow    NY    11554

58121

   67 Quaker Ridge Rd.    New Rochelle    NY    10804

58205

   51-63 Eighth Ave.    New York    NY    10014

58553

   5931 Amboy Road (Bethune)    Staten Island    NY    10309

58592

   242 Dyckman Street    New York    NY    10034

58602

   532 Plandome Rd.    Manhasset    NY    11030

58627

   399 Greenwich Ave.    Goshen    NY    10924

58642

   1423 Route 300    Newburgh    NY    12550

58649

   425 Boston Post Road    Port Chester    NY    10573

58658

   Route 35 & Bouton Road    South Salem    NY    10590

58664

   1663 Route 9    Wappingers Falls    NY    12590

58668

   1237 Mamaroneck Ave.    White Plains    NY    10605

58669

   1176 Nepperhan Ave.    Yonkers    NY    10703

58672

   2035 Saw Mill River Road    Yorktown Heights    NY    10598

58676

   3081 Route 22    Patterson    NY    12563

58678

   Hutchinson River Parkway    White Plains    NY    10605

58679

   838 Kimball Ave.    Yonkers    NY    10704

58680

   275 Route 59 East    Nanuet    NY    10954

58703

   1372 Union St & Brandywine Ave    Schenectady    NY    12363

58774

   165 Route 59    Monsey    NY    10952

58802

   111 Main Street    Pine Bush    NY    12566

58917

   336 West Washington Street    Bath    NY    14810

67602

   3710 Westchester Pike    Newtown Square    PA    19073

71264

   209 E. Holly Avenue    Sterling Park    VA    22170

 



--------------------------------------------------------------------------------

SCHEDULE 1-A

[FORM OF SERIES A NOTE]

GETTY REALTY CORP.

6.0% SERIES A GUARANTEED SENIOR NOTE DUE FEBRUARY 25, 2021

 

No. R-[          ]    [Date]  $[              ]    PPN: 37429* AA3 

FOR VALUE RECEIVED, the undersigned, GETTY REALTY CORP. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                             ]
DOLLARS (or so much thereof as shall not have been prepaid) on February 25, 2021
(the “Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 6.0% per
annum from the date hereof, payable quarterly, on the 25th day of February, May,
August and November in each year, commencing with the February 25, May 25,
August 25 or November 25 next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 8.0% or (ii) 2.0% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Second Amended and Restated Note Purchase and
Guarantee Agreement, dated as of February 21, 2017 (as from time to time
amended, the “Note Agreement”), among the Company, the Subsidiary Guarantors and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Agreement.

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly

 

Schedule 1-A



--------------------------------------------------------------------------------

executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

The obligations of the Company under this Note have been guaranteed by the
Subsidiary Guarantors pursuant to the Note Agreement.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  GETTY REALTY CORP.   By:                                                      
Name:   Title:

 

Schedule 1-A



--------------------------------------------------------------------------------

SCHEDULE 1-B

[FORM OF SERIES B NOTE]

GETTY REALTY CORP.

5.35% SERIES B GUARANTEED SENIOR NOTE DUE JUNE 2, 2023

 

No. RB-[          ]    [Date]  $[              ]    PPN: 374297 A*0 

FOR VALUE RECEIVED, the undersigned, GETTY REALTY CORP. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                             ]
DOLLARS (or so much thereof as shall not have been prepaid) on June 2, 2023 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.35% per
annum from the date hereof, payable quarterly, on the 25th day of February, May,
August and November in each year, commencing with the February 25, May 25,
August 25 and November 25 next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 7.35% or (ii) 2.0% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Second Amended and Restated Note Purchase and
Guarantee Agreement, dated as of February 21, 2017 (as from time to time
amended, the “Note Agreement”), among the Company, the Subsidiary Guarantors and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Agreement.

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly

 

Schedule 1-B



--------------------------------------------------------------------------------

executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

The obligations of the Company under this Note have been guaranteed by the
Subsidiary Guarantors pursuant to the Note Agreement.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  GETTY REALTY CORP.   By:                                                      
Name:   Title:

 

Schedule 1-B



--------------------------------------------------------------------------------

SCHEDULE 1-C

[FORM OF SERIES C NOTE]

GETTY REALTY CORP.

4.75% SERIES C GUARANTEED SENIOR NOTE DUE FEBRUARY 25, 2025

 

No. RC-[          ]    [Date]  $[              ]    PPN: 374297 A@8 

FOR VALUE RECEIVED, the undersigned, GETTY REALTY CORP. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                             ]
DOLLARS (or so much thereof as shall not have been prepaid) on February 25, 2025
(the “Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.75% per
annum from the date hereof, payable quarterly, on the 25th day of February, May,
August and November in each year, commencing with the February 25 (other than
February 25, 2017), May 25, August 25 and November 25 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.75% or (ii) 2.0%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Second Amended and Restated Note Purchase and
Guarantee Agreement, dated as of February 21, 2017 (as from time to time
amended, the “Note Agreement”), among the Company, the Subsidiary Guarantors and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Agreement.

 

Schedule 1-C



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

The obligations of the Company under this Note have been guaranteed by the
Subsidiary Guarantors pursuant to the Note Agreement.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  GETTY REALTY CORP.   By:                                                      
Name:   Title:

 

Schedule 1-C



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

All Subsidiaries

 

Name   State of Incorporation    Ownership    Guarantor Principal Address Getty
Properties Corp.   Delaware    Getty Realty Corp (100%)        Yes   
Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681 Getty TM Corp.   Maryland   
Getty Realty Corp (100%)        Yes    Two Jericho Plaza, Suite 110 Jericho, NY
11753-1681 AOC Transport, Inc.   Delaware    Getty Properties Corp (100%)   
    Yes    Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681 GettyMart Inc.  
Delaware    Getty Properties Corp (100%)        Yes    Two Jericho Plaza, Suite
110 Jericho, NY 11753-1681 Leemilt’s Petroleum, Inc.   New York    Getty
Properties Corp (100%)        Yes    Two Jericho Plaza, Suite 110 Jericho, NY
11753-1681 Slattery Group Inc.   New Jersey    Getty Properties Corp (100%)   
    Yes    Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681 Getty HI
Indemnity, Inc.   New York    Getty Properties Corp (100%)        Yes    Two
Jericho Plaza, Suite 110 Jericho, NY 11753-1681 Getty Leasing, Inc.   Delaware
   Getty Properties Corp (100%)        Yes    Two Jericho Plaza, Suite 110
Jericho, NY 11753-1681 GTY MD Leasing, Inc.   Delaware    Getty Properties Corp
(100%)        Yes    Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681 GTY NY
Leasing, Inc.   Delaware    Getty Properties Corp (100%)        Yes    Two
Jericho Plaza, Suite 110 Jericho, NY 11753-1681 GTY MA/NH Leasing, Inc.  
Delaware    Getty Properties Corp (100%)        Yes    Two Jericho Plaza, Suite
110 Jericho, NY 11753-1681 GTY-CPG (VA/DC) Leasing, Inc.   Delaware    Getty
Properties Corp (100%)        Yes    Two Jericho Plaza, Suite 110 Jericho, NY
11753-1681 GTY-CPG (QNS/BX) Leasing, Inc.   Delaware    Getty Properties Corp
(100%)        Yes    Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681
GTY-Pacific Leasing, LLC   Delaware    Getty Properties Corp (100%)        Yes
   Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681

Power Test Realty Company

Limited Partnership

 

 

New York

 

  

Getty Realty Corp (99% LP interest) Getty Properties Corp (1% GP interest)

 

  

    Yes

 

  

Two Jericho Plaza, Suite 110 Jericho, NY 11753-1681

 

Getty Realty Corp. REIT

Qualification Trust

  Maryland    Getty TM Corp. (100%)        No    Two Jericho Plaza, Suite 110
Jericho, NY 11753-1681



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

1.   Getty Realty Corp. Form 10 K for the year ended December 31, 2015

  a.

Consolidated Statements of Operations for the years ended December 31, 2015,
2014 and 2013

  b.

Consolidated Balance Sheets as of December 31, 2015 and 2014

  c.

Consolidated Statements of Cash Flows for the years ended December 31, 2015,
2014 and 2013

  d.

Notes to Consolidated Financial Statements

2.   Getty Realty Corp. Form 10 Q for the quarter ended September 30, 2016

  a.

Consolidated Statements of Operations for the Three and Nine Months ended
September 30, 2016 and 2015

  b.

Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015

  c.

Consolidated Statements of Cash Flows for the Nine Months ended September 30,
2016 and 2015

  d.

Notes to Consolidated Financial Statements



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

 

 Security   Obligors        Obligees   Principal Outstanding   Collateral  
       Guarantees     Maturity

1. Credit Agreement
- $175,000,000 Revolving Facility

  The Company as the
borrower thereunder   Bank of America, N.A.   $75,000,000   None   The
subsidiary guarantees by
the Subsidiary Guarantors   June 1, 2018   The Subsidiary Guarantors
as the subsidiary guarantors thereunder   JP Morgan Chase Bank, N.A.            
TD Bank, N.A.             KeyBank, N.A.             Royal Bank of Canada        
    Capital One Bank, N.A.        

2. Credit Agreement -
Term Loan

  The Company as the
borrower thereunder   Bank of America, N.A.       $50,000,000    None   The
subsidiary guarantees by
the Subsidiary Guarantors   June 1, 2020   The Subsidiary Guarantors
as the subsidiary guarantors thereunder   JP Morgan Chase Bank, N.A.            
TD Bank, N.A.             KeyBank, N.A.             Royal Bank of Canada        
    Capital One Bank, N.A.        

3. Note Purchase
Agreement- Series A

  The Company as the
borrower thereunder   The Prudential Insurance Company of America  
$100,000,000.00    None   The subsidiary guarantees by
the Subsidiary Guarantors   February 25, 2021  

 

The Subsidiary Guarantors
as the subsidiary guarantors thereunder

         

4. Note Purchase
Agreement - Series B

  The Company as the
borrower thereunder   The Prudential Insurance Company of America  
$75,000,000.00    None   The subsidiary guarantees by
the Subsidiary Guarantors   June 1, 2023   The Subsidiary Guarantors
as the subsidiary guarantors thereunder          



--------------------------------------------------------------------------------

SCHEDULE 5.23

CONDITION OF PROPERTIES

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF JOINDER AGREEMENT]

[NAME OF SUBSIDIARY GUARANTOR]

To each Noteholder:

Date:    [Month] [Day], 20[    ]

Reference is made to that certain Second Amended and Restated Note Purchase and
Guarantee Agreement dated as of February 21, 2017 (as amended, restated or
otherwise modified from time to time, the “Note Purchase Agreement”) among Getty
Realty Corp., a Maryland corporation (the “Company”), each of its Subsidiaries
from time to time party thereto as a Subsidiary Guarantor (collectively, the
“Subsidiary Guarantors”) and the holders of Notes issued thereunder and each of
their respective successors and assigns, including, without limitation, future
holders of the Notes (as defined below) (collectively, the “Noteholders”),
pursuant to which the Company, among other things, (a) amended and restated the
Amended and Restated Note Purchase and Guarantee Agreement, dated as of June 2,
2015 and (b) issued to the Series C Purchasers its 4.75% Series C Guaranteed
Senior Notes due February 25, 2025 (the “Series C Notes; together with the
Series A Notes and the Series B Notes, the “Notes”) in the aggregate principal
amount of $50,000,000.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Note Purchase Agreement.

 

1. JOINDER OF GUARANTOR.

In accordance with the terms of Section 9.13 of the Note Purchase Agreement,
[Insert Name of Subsidiary Guarantor], a [                    ]
[corporation/limited liability company] (the “Subsidiary Guarantor”), by the
execution and delivery of this Joinder Agreement, does hereby agree to become,
and does hereby become, a party to the Note Purchase Agreement and bound by the
terms and conditions of the Note Purchase Agreement as a Subsidiary Guarantor,
including, without limitation, becoming jointly and severally liable with the
other Subsidiary Guarantors for the Guaranteed Obligations and for the due and
punctual performance and observance of all the covenants in the Note Purchase
Agreement to be performed or observed by the Obligors, all as more particularly
provided for in Sections 9 and 10 of the Note Purchase Agreement. The Note
Purchase Agreement is hereby, without any further action, amended to add the
Subsidiary Guarantor as a “Subsidiary Guarantor”, “Obligor” and signatory to the
Note Purchase Agreement.



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE ADDITIONAL SUBSIDIARY GUARANTOR.

The Subsidiary Guarantor hereby makes, as of the date hereof and only as to
itself in its capacity as a Subsidiary Guarantor and/or as a Subsidiary, each of
the representations and warranties set forth in Section 5 of the Note Purchase
Agreement that is directly applicable to a Subsidiary Guarantor or a Subsidiary
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date).

 

3. DELIVERIES BY SUBSIDIARY GUARANTOR.

The Subsidiary Guarantor hereby delivers to each of the Noteholders,
contemporaneously with the delivery of this Joinder Agreement, each of the
documents and certificates set forth in Section 9.13 of the Note Purchase
Agreement.

 

4. MISCELLANEOUS.

 

  4.1 Effective Date.

This Joinder Agreement shall become effective on the date on which this Joinder
Agreement and each of the documents and certificates set forth in Section 9.13
of the Note Purchase Agreement are sent to the Noteholders at the addresses and
by a means stipulated in Section 19 of the Note Purchase Agreement.

 

  4.2 Expenses.

The Subsidiary Guarantor agrees that it will pay the reasonable fees and the
disbursements of special counsel to the Noteholders incurred in connection with
the execution and delivery of this Joinder Agreement in accordance with
Section 16 of the Note Purchase Agreement.

 

  4.3 Section Headings, etc.

The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof. The words
“herein,” “hereof,” “hereunder” and “hereto” refer to this Joinder Agreement as
a whole and not to any particular Section or other subdivision.

 

  4.4 Governing Law.

THIS JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).



--------------------------------------------------------------------------------

  4.5 Successors and Assigns.

This Joinder Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Subsidiary Guarantor.

 

  4.6 Facsimile Signature.

Delivery of an executed signature page of this Joinder Agreement by facsimile
transmission or electronic transmission, including by PDF file, shall be as
effective as delivery of a manually executed signature page hereof.

[Remainder of page intentionally left blank; next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Joinder Agreement
to be executed on its behalf by a duly authorized officer or agent thereof as of
the date first above written.

 

Very truly yours,   [NAME OF SUBSIDIARY GUARANTOR]           
By                                                                     Name:  
Title:  